Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.1 Page 1 of 111
 	

                                 US DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DAVID ELLIOT WERKING
 an Indiana Resident,
         Plaintiff,                                        Case No. 1:19-cv-276
                                                           Hon. ____________
 vs.

 BETH EILEEN WERKING,
 a Michigan Resident, and
 PAUL MICHAEL WERKING,
 a Michigan Resident

          Defendants.


 POWERS & GREENGARD
 Attorneys for Plaintiff
 Miles L. Greengard (P76812)
 The Carriage House
 509 Franklin Avenue
 Grand Haven, MI 49417
 (616) 512-5474 (Phone)
 (616) 607-7322 (Fax)
 mgreengard@powersgreengard.com


          Plaintiff, for its causes of action against Defendants, alleges that:

                                                PARTIES

       1. Plaintiff, David Werking, is an Indiana resident currently residing at 1715 E.

 Princeton Avenue, Muncie, Indiana. (Exhibit 8, Paragraph 2).

       2. Defendant Beth Werking (“B. Werking”) is a Michigan resident whose primary

 residence is located at 11645 Lakeshore Drive, Grand Haven, Michigan. (Exhibit 8,

 Paragraph 3).

       3. Defendant Paul Werking (“P. Werking”) is a Michigan resident whose primary

 residence is located at 11645 Lakeshore Drive, Grand Haven, Michigan. (Id.)


                                           Page 1 of 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.2 Page 2 of 111
 	

                               JURISDICTION AND VENUE

     4. Jurisdiction is proper under 28 U.S. § 1332(a) as Plaintiff and Defendants are

 citizens of different states, and the amount of damages in question exceeds seventy five

 thousand dollars ($75,000).

     5. Venue is proper in the Western District of Michigan, Southern Division, as the

 actions alleged below occurred primarily or exclusively in the Southern Division, and

 Defendants maintain their primary residence within the Southern Division.

                                GENERAL ALLEGATIONS

     5. Defendants invited Plaintiff to move into their house. (Exhibits 9-14).

     6. On or about October 5, 2016, Plaintiff moved into Defendants’ house. (Exhibit

 8, Paragraph 4).

     7. Plaintiff brought with him some of his personal property (the “Property”).

 (Exhibit 8, Paragraph 5).

     8. Some of the Property was pornographic in nature. (Id.)

     9. None of the Property was illegal in nature. (Exhibit 8, Paragraph 6).

     10. While living with Defendants, Plaintiff exchanged household chores in lieu of

 rent. (Exhibit 8, Paragraph 8)

     11. Plaintiff, at the request of local law enforcement left Defendants’ house on or

 about August 23, 2017. (Exhibit 8, Paragraph 9).

     12. After Plaintiff left their house, Defendants planned to return the Property to

 Plaintiff. (Exhibit 1, Page 3, Paragraph 6).

     13. On November 22, 2017, Plaintiff requested his Property from Defendant P.

 Werking. (Exhibit 4).




                                         Page 2 of 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.3 Page 3 of 111
 	

     14. On or about December 16, 2017, Defendants delivered some of Plaintiff’s

 Property. (Exhibit 1, Page 3, Paragraph 3).

     15. At such time, Plaintiff noticed that some of his Property was missing. (Id.)

     16. Plaintiff asked Defendants about the missing Property, and Defendants stated,

 “the items were destroyed”. (Id.)

     17. On January 1, 2018, Defendant P. Werking sent Plaintiff an e-mail stating:

                  I don't think that you have been listening to me, so let me
                  make this very clear. I do not possess your pornography. It
                  is gone. It has been either destroyed or disposed of. I may
                  well have missed a few items that are now in your possession
                  but, at this point, if you don't have it, it is gone. Ditto for
                  your sex toys and smutty magazines. (Exhibit 2).

     18. The e-mail continued: “We counted twelve moving boxes full of pornography

 plus two boxes of "sex toys" as you call them. We began that day the process of

 destroying them and it took quite a while to do so.” (Id.).

     19. The e-mail continued: “Frankly, David [Plaintiff], I did you a big favor by getting

 rid of all this stuff for you.” (Id.)

     20. On or about February 23, 2018, Plaintiff contacted the Ottawa County Sheriff’s

 Department. (Exhibit 1, Page 1).

     21. On or about February 23, 2018, Deputy Jacob MacKeller spoke to Defendant B.

 Werking via telephone. (Exhibit 1, Page 3, Paragraph 5).

     22. Defendant B. Werking admitted that the Property was “destroyed and discarded”.

 (Exhibit 1, Page 3, Paragraph 6).

     23. Defendant B. Werking further admitted that defendants possessed some property

 items of Plaintiff but that they were in no “hurry to return [the Property] due to David

 [Plaintiff] being upset with them [Defendants] about the destruction of his [Plaintiff’s]

 pornography.” (Exhibit 1, Page 3, Paragraph 7).


                                          Page 3 of 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.4 Page 4 of 111
 	

     24. On March 17, 2018, Defendant P. Werking sent Plaintiff an e-mail stating

 “Believe it or not, one reason for why I destroyed your porn was for your own mental

 and emotional heath.” (Exhibit 3).

     25. Plaintiff maintained prices of most or all the Property in question. (Exhibit 5).

     26. Plaintiff maintained records of most or all the property in question. (Exhibit 6).

     27. Plaintiff estimates the value of the Property in question to be Twenty Eight

 Thousand Nine Hundred Forty and 72/100 Dollars ($28,940.72). (Exhibit 5).

     28. On January 22, 2019 Plaintiff asked for repayment for the destroyed property.

 (Exhibit 7).

                                       COUNT ONE

                              STATUTORY CONVERSION

     29. Plaintiff incorporates the preceding paragraphs.

     30. Plaintiff had legally purchased the Property in question. (Exhibit 5 and Exhibit 8,

 Paragraphs 5-6).

     31. Defendants knew, or had reason to know, that the property belonged to Plaintiff.

 (Exhibit 1, Page 3; Exhibits 2, 3, and 4).

     32. By destroying the property, Defendants deprived Plaintiff of his Property.

 (Exhibit 8, Paragraph 10).

     33. Plaintiff was monetarily damaged by the destruction of his Property. (Exhibit 6).

     34. Defendants converted the Property to their own use through the destruction.

 (Exhibits 1-4).

     35. The elements of Michigan’s statutory conversion statute, MCL 600.2919a(1)(a) are

 met.




                                          Page 4 of 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.5 Page 5 of 111
 	

     Plaintiff requests that this court enter judgment in its favor and against Defendants as

 follows:

     a. Award Plaintiff treble damages under Michigan’s statutory conversion statute,

 MCL 600.2919(a)(1) in the amount of Eighty Six Thousand Eight Hundred Twenty Two

 and 16/100 Dollars ($86,822.16).

     b. Award Plaintiff the costs and attorney fees incurred in connection with this action

 under Michigan’s statutory conversion statute, MCL 600.2919(a)(1).

     c. Award Plaintiff such other and different relief as this court deems warranted.



                                                POWERS & GREENGARD



 Dated: April 10, 2019                          /s/ Miles L. Greengard

                                                Miles L. Greengard (P76812)
                                                Powers & Greengard
                                                Attorneys for Plaintiff

                                                The Carriage House
                                                509 Franklin
                                                Grand Haven, Michigan 49417
                                                616-350-8760
                                                mgreengard@powersgreengard.com




                                         Page 5 of 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.6 Page 6 of 111




                                   List of Exhibits
 Exhibit 1 – Ottawa County Sheriff’s Police Department Report
 Exhibit 2 – E-Mail from P. Werking to Plaintiff on January 1, 2018
 Exhibit 3 – E-Mail from P. Werking to Plaintiff on March 17, 2018
 Exhibit 4 – E-Mail from Plaintiff to P. Werking on November 22, 2017
 Exhibit 5 – Receipts of Property
 Exhibit 6 – List of Missing Items
 Exhibit 7 – Demand Letter
 Exhibit 8 – Affidavit of David Werking
 Exhibit 9 – E-Mail from Beth Werking to David Werking of 10/28/15
 Exhibit 10 – E-Mail from Paul Werking to David Werking of 11/13/15
 Exhibit 11 – E-Mail from Beth Werking to David Werking of 11/14/15
 Exhibit 12 – E-Mail from Beth Werking to David Werking of 7/9/16
 Exhibit 13 – E-Mail from Paul Werking to David Werking of 8/7/16
 Exhibit 14 – E-Mail from Paul Werking to David Werking of 9/21/16
 	
 	                              	
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.7 Page 7 of 111




                              Exhibit 1
           Ottawa County Sheriff’s Police Department Report
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.8 Page 8 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.9 Page 9 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.10 Page 10 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.11 Page 11 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.12 Page 12 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.13 Page 13 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.14 Page 14 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.15 Page 15 of 111




                               Exhibit 2
          E-Mail from P. Werking to Plaintiff on January 1, 2018
     Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.16 Page 16 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Dream
   Date:   December 17, 2018 at 4:06 PM
     To:   mgreengard@powersgreengard.com




       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Monday,	November	26,	2018	6:03	PM
       To:	prosecutor@mioGawa.org
       Subject:	Fw:	Dream



       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Monday,	November	26,	2018	5:13	PM
       To:	jmackeller@mioGawa.org
       Subject:	Fw:	Dream

       Re:	case	#18-02230177
       From:	pmwerking@reagan.com	<pmwerking@reagan.com>
       Sent:	Monday,	January	1,	2018	12:00	PM
       To:	David	Werking
       Subject:	Re:	Dream
       David,

       I have never and will never watch pornography on the internet. Neither, have I nor will I watch your
       pornography. Furthermore, I find your whole attitude toward women to be very disturbing. Women are
       not objects for you to masturbate with, they are people created by God just as you were and should be
       treated with respect and dignity. I don't think that you have been listening to me, so let me make this
       very clear. I do not possess your pornography. It is gone. It has been either destroyed or disposed of.
       I may well have missed a few items that are now in your possession but, at this point, if you don't have
       it, it is gone. Ditto for your sex toys and smutty magazines. As far as the rest of your list goes, you
       should have it. I suggest that you look through your stuff again.

       Back in high school you joined a gang that made its money by distributing pornography to under-age
       boys. I am sure that you remember the day when Mom and I discovered this and put a stop to it. At
       that time, I destroyed all of your pornography and reported your activities to Pickerington High School
       officials and other parents. I also warned you at that time that if I ever found pornography in my house
       again I would destroy it. In fact, I believe I told you that I would have you arrested but I don't remember
       this for sure. We thought that that was the end of it but were proved wrong when, in your freshman
       year of college, you were kicked out of IWU for distributing pornography again. Then you went to Ball
       State and got married. At that point we figured that you were Mary's problem and not ours.

       Apparently, the love of a good woman was not enough to turn you from your evil ways. After ten years
       of abuse, Mary had enough and kicked you out. After living on the street for a while we allowed you to
       live with us again despite the way you mistreated us. For seven years, you would not allow us to talk
       with either Mary, Elsie, or yourself. We allowed you to move your possessions into our basement but,
       before they left California, I made it very clear that I did not want any pornography in my house. Silly
       me, I thought that you might have one box, or possibly two boxes, of the stuff and I expected you to
       throw it out or leave it behind. When your stuff arrived and you moved it all down to the basement
       before Mom and I had a chance to look at it, I asked you point blank if there was any pornography in
       those boxes and you said simply, "No." I gave you the benefit of a doubt and took your word for it.
       Then, on 8/23/17, you started throwing furniture and around and we called the police to remove you
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.17 Page 17 of 111

 Then, on 8/23/17, you started throwing furniture and around and we called the police to remove you
 from the premises. Two days later, on 8/25/17 (the same day that I found you on the street and drove
 you to LOVE INC), Mom and I moved all of your boxes from the basement to the garage. In the
 process, we discovered your pornography. We were not surprised that you lied to us about having
 pornography because you lied to us every day about other things for the entire ten months that you
 lived with us. However, we were amazed at the magnitude of the lie. We counted twelve moving
 boxes full of pornography plus two boxes of "sex toys" as you call them. We began that day the
 process of destroying them and it took quite a while to do so. Also, on that day, your Mother said that
 she never wanted to see you again. (I was very surprised that she even talked to you on the phone at
 Thanksgiving.) That is why we did not visit you at Christmas and why you were not invited to the
 Smeenge Christmas party at our house. And why we didn't tell you about the Werking Christmas
 party. Which is a shame because it was at Corey's house in Fishers which is only about an hour from
 your house.

 Two things about your pornography were very disturbing. First was the child pornography; the
 possession of which would give you very serious jail time in excess of 20 years. Second was the fact
 that you had multiple copies of several titles. This would lead any reasonable person to believe that
 you were still a distributor of pornography. Given your history, it would not be a big leap to assume that
 you were still selling it to minor boys. One other thing was just stupid. Why did you keep so many VHS
 tapes? Did you just want to get arrested? I mean, who buys VHS tapes now-a-days? Do you even
 have a tape player? Frankly, David, I did you a big favor by getting rid of all this stuff for you. If you are
 smart, you will get counselling and give up your porn addiction. However, if you really want to totally
 ruin what is left of your life, by all means go ahead and sue me. Just be aware that any judge in a civil
 court will be required to report your activity to a criminal court. And if he or she doesn't, I definitely will.

 Paul Werking


 -----Original Message-----
 From: "David Werking" <omik2omik2@hotmail.com>
 Sent: Saturday, December 30, 2017 8:17pm
 To: "pmwerking@reagan.com" <pmwerking@reagan.com>
 Subject: Re: Dream

 Theres	plenty	of	porn	on	the	internet	if	you	want	to	watch	that	Dad.	Try	youporn	or
 xhamster.	Believe	me,	I	know	you	need	it	with	mom	around.	I	needed	it	with	Mary	around.
 Meanwhile	for	me	there	are	college	girls	out	there	waiVng	to	be	made	into	women.	You
 don't	have	to	take	someone	else's	stuﬀ,	and	I	would	like	it	back,	along	with	the	sex	toys,	my
 music	cd's,	my	tambourine,	my	black	comforter,	my	record	player,	my	wedding	rings,	8	8x10
 gesso'ed	canvases,	my	art	bag,	a	"Owner	get's	Clipped"	poster,	1	long	container	of	smuGy
 magazines,	and	I	am	also	missing	I	noVce	here	my	ps	vita	games:	Silent	Hill	Book	of
 Memories,	Uncharted	Golden	Abyss,	Rayman	Origins,	Soul	Sacriﬁce,	InjusVce	Gods	Among
 Us,	LiGle	Big	Planet,	Gravity	Rush,	Need	For	Speed:	Most	Wanted.	
 Oh	and	I	don't	have	the	cord	that	allows	me	to	send	pictures	from	the	digital	camera	onto
 my	computer,	(USb)	Weird.	
 That's	just	oﬀ	the	top	of	my	head.	I'll	think	of	the	rest	later.
 From:	pmwerking@reagan.com	<pmwerking@reagan.com>
 Sent:	Friday,	December	29,	2017	10:42:16	AM
 To:	David	Werking
 Subject:	Dream
 David,

 I had a dream about you last night. The first one I have had about you in many many years.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.18 Page 18 of 111


 I had a dream about you last night. The first one I have had about you in many many years.

 I dreamed that Mom and I were in the back seat of a van and that you and your lawyer were in the front
 seat. The lawyer was driving and he stopped at his office for "just a second" to pick up a paper that he
 needed. He parked the van in neutral, got out, left the door open, and ran for his office nearby. While
 he did that, the van started to slowly roll backwards down the hill we were on. You moved from the
 passenger's side to the driver's side and pumped the brakes many many times as hard and as fast as
 you could but nothing happened. The lawyer turned to see his van picking up speed as in went down
 the hill and yelled to us, "Put it in beginto!" We knew that the van was a foreign make and that it was a
 new fancy model with many gears and new features; but we had no idea what "beginto" meant. In a
 panic you grabbed the gear shift lever on the steering column and rapidly shifted through all of the
 gears but nothing helped. At this point we were moving rapidly down the hill approaching a line of
 parked cars. Then you moved the stick back to neutral where you started, took a deep breath, and
 moved the lever to the right just slightly with the smallest effort. We heard a small click and the display
 on the dash read "Begin to go forward." Suddenly, the van slowed down and then started to go forward
 at a slow speed. You drove us back up the hill to where the lawyer was standing, stopped the van, and
 put it in park. After this I woke up so I don't know what happened next. However, I have a feeling that
 Mom and I got out and put a safe distance between us and the van.

 What does this dream mean? I'm not sure but, as you say, you are almost 40 years old. How has life
 worked out for you so far? Maybe now is a good time to change your goals and how you live. Don't
 worry, I'm not going to preach at you again. I think that you know enough that you can figure it out for
 yourself and that you know where to find the answers.

 Dad
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.19 Page 19 of 111




                               Exhibit 3
          E-Mail from P. Werking to Plaintiff on March 17, 2018
     Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.20 Page 20 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: More Stuff
   Date:   December 17, 2018 at 4:05 PM
     To:   mgreengard@powersgreengard.com




       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Monday,	November	26,	2018	6:05	PM
       To:	prosecutor@mioGawa.org
       Subject:	Fw:	More	Stuﬀ



       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Monday,	November	26,	2018	5:15	PM
       To:	jmackeller@mioGawa.org
       Subject:	Fw:	More	Stuﬀ

       Case	#18-02230177
       From:	pmwerking@reagan.com	<pmwerking@reagan.com>
       Sent:	Saturday,	March	17,	2018	5:00	PM
       To:	David	Werking
       Subject:	Re:	More	Stuﬀ
       David Werking,

       It is not natural or normal for a person to have sex with his or her Mother.

       It is not natural or normal for a person to have sex with their Father.

       It is not natural or normal for a person to have sex with their Brother or Sister.

       It is not natural or normal for a person to have sex with their Son or Daughter.

       It is not natural or normal for a person to have sex with any child, related or not.

       It is not natural or normal for a person to have sex with an animal.

       I found DVDs depicting all of these detestable practices in your collection. Such things should not be
       promoted, celebrated, or glamorized. Any civilization that tolerates or promotes these acts will not
       survive. Any individual that puts this garbage into his mind (whether or not he commits these acts) will
       also suffer. It should be no surprise to anyone that a person who watches this stuff every day will have
       nightmares and/or strange dreams.

       You apparently believe that "all sex is good sex" or that "one can't have too much sex." This lie was
       foisted on the world by Alfred KInsey in the fifties. I don't know who sold this bill of goods to you but it
       should have been obvious to you that it is not true. It's like saying that "all food is good food," or "all
       drugs are good drugs." If you eat nothing but sugar and carbohydrates for 20 years you will get
       diabetes and die a horrible miserable death. If you take ibuprofin every day for aches and pains you
       will ruin your stomach lining and get ulcers (or worse).

       But alas, the list above was not the end of what I found. I also found videos depicting slavery, torture,
       rape, and gang rape. That you would buy and watch films depicting such violence is beyond the pale.
       I have no words to express the depth of my shock and disappointment.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.21 Page 21 of 111

 I have no words to express the depth of my shock and disappointment.

 Believe it or not, one reason for why I destroyed your porn was for your own mental and emotional
 heath. I would have done the same if I had found a kilo of crack cocaine. Someday, I hope you will
 understand.

 Paul Werking

 -----Original Message-----
 From: "David Werking" <omik2omik2@hotmail.com>
 Sent: Monday, March 12, 2018 7:22pm
 To: "pmwerking@reagan.com" <pmwerking@reagan.com>
 Subject: Re: More Stuff

 How	can	someone	be	addicted	to	something	that	is	natural?	Do	people	have	sex?	People
 have	sex.	Do	people	masturbate?	People	masturbate.	Do	the	endorphins	from	an	orgasm
 hurt	the	body?	No	they	do	not	hurt	the	body.	Are	men	visual?	Yes,	men	are	visual.	Are
 women	visual?	No,	women	are	auditory.	Do	women	have	porn?	Yes	it’s	called	dimestore
 romance.	Is	anyone	saying	that’s	wrong?	No,	no	one	is	saying	that’s	wrong.	Does	Jesus	say
 anything	about	porn?	No	Jesus	talks	about	not	commi\ng	adultery	in	your	mind.	Catholcis
 talk	about	porn	300	years	a]er	the	Bible.	Are	we	Catholic?	No.	Are	these	women	I	am
 lus_ng	a]er	married?	No	those	are	paid	actors	and	actresses.	Are	they	good	at	it?	Enh,
 some	of	em.	Is	it	sexist?	No,	both	sexes	are	there.	Does	it	degrade	people?	Not	if	they’re
 good	at	it.	Something	good	should	be	upli]ed.	Is	it	bad	for	marriage?	How	about	women
 stop	dreaming	about	the	men	we	could	be	and	we	stop	dreaming	about	the	women	they
 could	be.	That	seems	fair.	When	is	an	interest	an	addic_on?	Someone	is	addicted	to	trains.
 Oh	my	God	they	have	so	many	trains.	My	wife	is	addicted	to	shoes.	Oh	my	God	she	has	so
 many	shoes.	Oh	well.
 When	you	have	an	adult	child,	you	treat	them	like	an	adult.	I	made	my	decision.	If	you	want
 to	talk	about	my	decisions	with	me,	that’s	ﬁne.	The	Bible	would	not	be	wriGen	so	that	you
 have	to	disobey	one	commandment	in	order	to	honor	another.	The	Bible	says	to	rebuke
 your	brother	if	they	are	doing	wrong.	GOD	forces,	not	YOU.	There’s	this	whole	thing	called
 the	Crusades.	You	should	read	about	it	some_me.	Many	people	killed	in	the	name	of	God.
 Horrible,	horrible	things	going	on.	I	would	say	the	middle	east	will	probably	never	heal.
 I	brought	my	scarce	belongings	into	your	house.	I	told	you	at	that	dinner	table	in	Rockford
 Minnesota	back	in	2015	what	my	belongings	were.	If	you	don’t	say	that,	then	that’s	a	lie.	I
 love	you	Dad,	and	I	need	you	to	be	here	to	teach	me	how	to	be	a	man	s_ll,	but	you	also
 need	to	know	that	there	are	consequences	for	your	ac_ons,	legally.	You	can’t	just	go
 around	destroying	people’s	stuﬀ	that	you	don’t	like	or	agree	with.	We	live	in	a	civilized
 society.	If	you	had	a	problem	with	my	belongings,	you	should	have	stated	that	at	the	_me
 and	I	would	have	gone	elsewhere.	Instead	you	chose	to	keep	quiet	and	behave	vindic_vely.
 Today	is	Elsie’s	birthday.	I	don’t	know	what	to	do	with	this	because	it’s	something	I’ve	never
 been	taught.	Mary	is	in	denial	about	how	much	damage	not	having	a	father	is	going	to	do
 to	Elsie,	and	I	have	to	sit	on	the	sidelines	un_l	Mary	realizes	that	she	needs	me,	because
 she	needs	our	daughter	to	be	okay.	I	need	a	father.	I	need	people	to	step	up	to	the	plate
 and	stop	ac_ng	childishly.	I	never	lied	to	you	about	my	“porn”.	I	could	have,	but	I	didn’t.	I
 respected	you,	and	hope	someday	I	can	respect	you	again.	I	never	thought	you	could	throw
 a	child	away.	I	hope	destroying	the	porn	felt	really	good,	was	it	worth	a	son?	Here	I	was,
 trying	to	give	you	a	second	chance.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.22 Page 22 of 111

 trying	to	give	you	a	second	chance.
 I	am	glad	about	the	person	I	am.	I	am	glad	about	the	person	I	turned	out	to	be,	with	or
 without	you,	with	job	or	no	job,	with	house	or	homeless,	because	I	was	present	and	I	made
 every	choice	I	thought	was	best	for	me	and	no	one	else.	I	collect	porn	to	remind	me	that
 I’m	not	you.	I’m	me.	I	have	thoughts	and	feelings	too.	Sad	sad	thoughts.	Angry	thoughts!
 But	human,	so	human.		Honor	my	life,	and	honor	my	experience,	and	honor	my	thoughts
 because	I	am	out	here	surviving,	outside	of	your	shadow.
 Sent	from	Windows	Mail
 From:	pmwerking@reagan.com
 Sent:	​Monday​,	​March​	​12​,	​2018	​3​:​39​	​PM
 To:	David	Werking
 David,

 I left more of your stuff, hopefully all of it, with Grandma last week end. She will probably come down
 with Carol sometime in the next few weeks to deliver it. They will be bringing a large black canvas bag
 with miscellaneous stuff and a box with a few more CDs that we found.

 I have not told Mom and Carol about your porn addiction. If you have any pride left at all, you won't
 either.

 Dad
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.23 Page 23 of 111




                                Exhibit 4
       E-Mail from Plaintiff to P. Werking on November 22, 2017
     Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.24 Page 24 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: seriously
   Date:   December 17, 2018 at 3:50 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From:	David	Werking
       Sent:	Wednesday,	November	22,	2017	1:31	PM
       To:	pmwerking@reagan.com
       Subject:	seriously

       Dad,
       I	really	do	need	my	stuﬀ.
       We're	almost	to	December.
       Is	there	some	way	you	can	give	me	the	dates	you	will	be	showing	up	with	the	rest	of	my
       possessions?
       I	am	trying	to	be	as	nice	as	possible	since	you're	family		but	I	will	take	other	measures	if	I
       have	to.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.25 Page 25 of 111




                                Exhibit 5
                           Receipts of Property
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.26 Page 26 of 111



A WORD ABOUT THE ESTIMATES:
It is very difficult to find a price for many of these items.
Many titles are unavailable, and when I say unavailable, I mean
unavailable ANYWHERE. I have had these titles on my wishlist/wantlist
for a year with no postings. Think: "Not just out of print, but the
entire studio making it dissolved, and that was twenty years ago." I
bought all of these items either in New/Mint or VG+ condition.I played
them maybe once or twice because I didn't want them to get scratched
or messed up. I had to estimate what I spent on them because I don't
have the receipts anymore--they were destroyed by defendant. I cannot
gather them from the web because I don't have those same email/ebay
accounts anymore. If I found a copy, whatever the price, I listed the
price. It is going to be very difficult to find replacement copies of
a lot of these items. I estimated a pillow of $100 for each out of
print item simply because: "I don't know." and I should be able to ask
for replacement cost. Items marked with a * mean I probably paid less
than 30 for it. This estimate is honestly the best I can do.

1591: Awesome Assets (1987, 4 Play)            18
1519. Amy's Pissing Phantasies Vol. 2          50 (All hightide videos
are $50 up)
1520. Doc Pee                                  50
1521. Switch Hitters Butt Fuckin B            9.62
1522. Switch Hitters My Husband Lo            9.62
1523. Switch Hitters Suck That Cock           9.62
1524. Bible Black disc 1                       75
1525. Bible Black disc 2
1526. Bible Black disc 3
1527. Blackmail 2 disc 1                        44
1528. Blackmail 2 disc 2
1529. G-Taste disc 1                            39
1530. G-Taste disc 2
1531. G-Taste disc 3
k304.86
1532. Gorgeous Wet Georgette                    50
1533. Piss N'Fist                               50
1534. Golden Swallow                            50
1535. Pissing Passion                           50
1536. Lespiss                                   50
1537. Peenuts                                   50
1538. Liquid Lust                               50
1539. Preggo Piss                               50
1540. Amy's Pissing Phantasies Vol. 5           50
1541: Switch Hitters: Bisexual Virgins         9.62
1355. Older And Anal 1 disc 1   (Filmco 1995)   104   *
k868.48
1356. Older And Anal 1 disc 2
1357. Older And Anal 1 disc 3
1358. Older And Anal 1 disc 4
1359. Older And Anal 1 disc 5
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.27 Page 27 of 111



1360. Older And Anal 1 disc 6
1342. Milf Next Door 8     (Pulse, 2009)        8
1313. End Of The World (Vivid, 2000)           32
1308. Endlessly   (Vivid, 1993)                28
1282. XXXBox (Teravision 2008)                  8
1248. Speedster (Vivid 1992)                   27
1246. Just Do Me (Vivid 2006)                  34
1103. Supermodel (Vivid 1994)                  26
1094. Forced To Lactate 5 (Spunky Spur 2000)   oop (100)* no listings
1095. Forced To Lactate 7 (Totally Tasteless 2001) 7
k1138.48
999 Double Air Bags 7 (Channel 69, 2002)       34
1000. Big Clits Big Lips 3 (Channel 69 2002)   34
1001. Big Clits Big Lips 2 (Channel 69 2002)   17
1002. Big Clits Big Lips 5 (Channel 69 2003)   34
1003. Private Teacher (Caballero 1983)         10
1004. Maddams Family (Xcitement 1991)          14
1005. Golden Touch (Wicked 1995)               34
1006. Satisfactions (Caballero 1982)            9
1007. Dinner Party (Adam & Eve 1994)           74
1008. My Plaything: Gauge (Digital Sin 2001)   69
1009. Ready To Drop 31 (Filmco 2000)           16
1010. Ready To Drop 32 (Filmco 2000)           12
1011. Ready To Drop 39 (Filmco 2002)           34
1012. Ready To Drop 41 (Filmco 2002)           29
1013. Amazing Tails 3 (Caballero 1987)          6
k1517.48
1014. Stiff Competition (Caballero 1984)        8
1015. Debbie Does Dallas 3 (VCA 1985)           7
1016. Young and Innocent (VCX 1981)            14
1017. Trash In The Can (Las Vegas Video 1993) 24
1018. Prom Girls (Caballero 1988)               9
1019. Last Condom (CDI 1988)                   74
1020. Street Angels (Las Vegas Video 1992)     24
1021. Pillowman (VCA 1988)                     11
1022. Passages 3 (Vivid 1991)                  34
1023. Immortal Desire (Vivid 1993)             32
k1801.48
1024. Hands Off (Plum 1987)                    74
1025. Sex Appraisals (Filmco 1990)             24
1026. Babes Illustrated 11 (Metro 2001)        22.81
1027. Pro Ball (Vidco 1991)                    11
1028. Dial A Nurse (Vidco 1992)                44
1029. Obsexxed (Vidco 1992)                     6
1030. Tight Spot (Vidco 1992)                   9
1031. Portrait of an Affair (Vidco 1988)        8
1032. Gimme An X (Vidco 1993)                  54
1033. Trouble (Vidco 1989)                      8
1034. Panties (Vidco 1993)                      9
1035. Masseuse 2 (Vivid 1994)                  29
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.28 Page 28 of 111



1036. No Motive (Midnight 1994)                 29
1037. Young Nurses In Lust (LBO 1995)           34
1038. Peeping Tom (Metro 1986)                  13
k2121.29
1039. Fashionistas disc 1 (Evil Angel 2002)     38
1040: Fashionistas disc 2
1041: Fashionistas disc 3
1042. Honeydrippers (Rosebud 1992)              34
1043. Country Girls In Heat                     75
1044. Old Grannies Young Panties 1 (Heatwave, 2002) 24
1045. Cafe Flesh 3 (VCA 2003)                   9.94
1046. Miami Spice 2 (Caballero 1986)            7
1047. New Barbarians 2 (VCA 1990)               9.94
1048. Looker 1 and 2 (Pleasure 1998,2000)      14.43 + 26est
k2414.6
1049. Bodyslammin' 1 and 3 (AGV 1997,1998)      56
1050. Pretty Peaches 2 (VCA 1987)               9.94
1051. Anal Misconduct (Vidco 1995)              39
939. Abby Winters 4 pack disc 1                 26
940. Abby Winters 4 pack disc 2
941. Abby Winters 4 pack disc 3
942. Abby Winters 4 pack disc 4
943. Your Mom Tossed My Salad (Lethal Hardcore 2009) 9
944. Uranus Experiment disc 1 (Private 1999)          19
945. Uranus Experiment disc 2
946. Uranus Experiment disc 3
947. Uranus Experiment disc 4
948. Taboo American Style 1 (VCA 1985)            29
949. Taboo American Style 2
950. Taboo American Style 3
k2547.54
951. Taboo American Style 4
952. Big Wet Asses 15    (Elegant Angel 2009)   14
953. Asian Chunky Chicks (Channel 69, 1999)     10
954. Sex City disc 1 (Private Gold 2006)        13
955. Sex City disc 2
956. Cheerleaders disc 1 (Digial Playground 2008)         18
957. Cheerleaders disc 2
913. Granny's Gone Anal disc 1    (Filmco 2004) oop (100)* no listings
914. Granny's Gone Anal disc 2
915. Granny's Gone Anal disc 3
916. Granny's Gone Anal disc 4
917. Granny's Gone Anal disc 5
918. Granny's Gone Anal disc 6
k2757.54
884. Mother Daughter Exchange Club 2(Girlfriend 2008)12
885. DVDA (DVSX 2003)                           64*
886. Obsession 2 disc set (Evil Angel 2006)     24
887. Older Women, Younger Women 8(Coast to Coast 2007)             13
888. Shot At Home 4 (Shot At Home 2008)                            22
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.29 Page 29 of 111



889. Obscene Behavior 5(Red Light District 2008)                         10
890. Art of Kissing(Viv Thomas 2003)                                     24
891. Jack's P.O.V. 13(Digital Playground 2009)                           39*
892. Cherries 56 (Homegrown 2007)                                         9
893. Dear Fanny (Metro 1985)                                             34
894. Corruption disc 1 (Sex Z 2006, directors cut w/fisting)       oop
(100)* no listings
895. Corruption disc 2
896. Corruption disc 3
880. Panochitas Gorditas 1 (Channel 69 1999)                        15.34
881. Panochitas Gorditas 2 (Channel 69 2000)                        15.34
882. Panochitas Gorditas 3 (Channel 69 2000)                        18.18
873. Mask (Vivid 1993)                                              21
870. Fucking At 50 4   (Heatwave 2002)                              17
871. Big Bad Grannys (Metropolis 2000)                             oop
(100)* no listings
862. Double Pleasures (Plush 1996)              17
863. Big Love (Plush 1997)                      54*
831. American Girl (Vivid)                       8
811. Airtight (Metro 1998)                      34
745. Xcalibur 3 disc 2                          27
746. Xcalibur 3 disc 1 (Ninn Worx 2007)
k=3435.4
701. Nightshift Nurses (VCA 1987)               9.94
702. Bad Wives 2 (Vivid 2001)                   9.94
703. Hot Spa (Caballero 1984)                   9.94
704. Lisa (Sin City 1997)                       14
705. If My Mother Only Knew (Caballero 1985)             12
706. Wild Dallas Honey (Caballero 1982)                  34 *
707. Granny Anal Queens 2 (Filmco 2005)                  49 *
708. Never Sleep Alone (Caballero 1984)                  39 *
709. I Want To Be Bad (Metro 1984)                       16
710. Winkers #2 (Sineplex 2004)                 oop (100)*
711. Strap-on MILF's (Xtraordinary 2005)        11
712. Mature Kink Orgy 3 (Xtraordinary 2005)      8
713. Body Builders In Heat 6 (Channel 69, 2000)14
k3637.22
714. Animal Variety Volume 13(missing 1 disc) 200
715. Animal Variety Volume 8 disc 2            200
716. Animal Variety Volume 10 disc 2           200
717. Animal Variety Volume 10 disc 3
718. Depraved Fantasies (Zane 1994)             97
719. Ecstasy Girls (Caballero 1979)             34
720. Lady Be Good (VCA 2001)
9
721. Older Women And Younger Women 2 (Coast to Coast 2003)
19
722. Older Women And Younger Women 3 (Coast to Coast 2002)
16.64
723. Older Women And Younger Women 5 (Coast to Coast 2004)                 13
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.30 Page 30 of 111



724. Euphoria disc 1 (Wicked 2001)            19.99
725. Euphoria disc 2
k4570.85
726. Debbie Does Dallas 2 (Caballero 1981)     9.94
727. Peek of Pandora (Nutech 2000)            44*
728. Breeders (Metro 1996)                     9.94
729. Sex World 2002 (VCA 2001)                 6.97
730. Space Nuts disc 1 (Wicked 2003)          19.99
731. Space Nuts disc 2
732. Opening of Misty Beethoven(Distribpix 1975)28
733. Barbara Broadcast (VCA 1977)              13
734. Bobby Sox (Vivid 1996)                    44
735. Lesbian Mature Women 6 (Channel 69, 2001) 39
736. Bordello Blues (Wicked 2000)              22
737. Caught From Behind 7 (Filmco 1987)        49*
738. Caught From Behind 8 (Filmco 1988)        74*
k4805.69
739. Hard Rockin' Babes (Vidco 1987)            9
740. Moondance (Video Team 1996)                9
741. This Is Your Sex Life (Vidco 1988)         9
742. Anything Goes (Caballero 1993)            12
651. Etv (Vidco 1988)                           7
652. Eye Candy (VCA 1998)                      13.99
653. Garage Girls (Metro 1980)                 14
654. Easy (VCX 1978)                           17
655. Insatiable 2 (Caballero 1984)             11
656. Train My White Ass(Wildlife 2002)          9
657. Search For The Snow Leopard(Ultimate 1998)16
658. Sore Throat (VCX 1986)                    14
k5071.68
659. Face Fucked (Wildlife 1998)               19
660. Dirty Western (Arrow 1975)                14
661. Air Bags 2 (Channel 69 1999)              14
662. Loose Lifestyles (Caballero 1987)          8
663. Open Nightly (Caballero 1980)             17
664. Latex (VCA 1995)                          10
665. Pleasure Game (Caballero 1987)             9
666. Dirty Girls(vca 1984)                     29
667. Centerspread Girls (Caballero 1982)        9
668. Secret Urges    (Vidco 1994)               8
669. Little Miss Curious (Caballero 1991)       9
670. MiMi                (Caballero 1987)       7
671. Desperate Women (Vidco 1985)               8
k5107.68
672. Secret Passions (Caballero 1979)           7
673. Bi Sex 4 pack                             oop (100)* no listings
674. Too Naughty To Say No (Caballero 1984)    64
675. Neon Nights disc 1 (Command 1981)         29
676. Neon Nights disc 2
677. D: Vine Luv disc 1                        73*
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.31 Page 31 of 111



678. D: Vine Luv disc 2
679: D: Vine Luv disc 3 and 4
680. Stepmother's Sin                           54*
681. 8 to 4 (Caballero 1981)                      9
682. L.A. Fashion Girls (VCA 1998)              19
683. Pizza Girls (VCX 1978)                     14
k5592.68
684. Dream Girls (VCA 1987)                     16
685. Amanda By Night (Caballero 1981)           14
686. Red Vibe Diaries (Metro 1997)              10
687. Femmes On Fire (VCA 1990)                    6
688. Electric Sex (New Sensations 1999)         18
689. Stacy Valentine 4 on 1 (vca)               32
690. Slightly Used (Vidco 1987)                   7
691. Big Game (Arch Angel 1997)                   8
692. Seven Deadly Sins (vivid 1999)             18
693. Hell on Heels (wicked 1999)                  8
694. Brat (Vivid 1986)                          39
695. Dog Walker (John Leslie 1994)              27
550. Furburgers (Vidco 1987)                    13
k5622.68
551. Neo Pornographia 1 (Ninn Worx 2005)        20
552. Opera (Elegant Angel 2003)                 17
553. Battle Of The Glands (Las Vegas Video 1994)           21
554. Friday The 13th Nude Beginning Part 2 (Vidco 1989)     8
555. Hello Molly (Caballero 1989)               8
556. Max Hardcore Extreme Schoolgirls 14      12
557. Max Hardcore Extreme Schoolgirls 16     oop (100) no listings *
558. R.E.A.L. (Las Vegas Video 1994)24
559. Trash Talkin' Co-Eds (VCA 2006)17
560. High Desert Pirates (VCA 2004) 64*
561. Brown Eyed Blonde (VCA 1999)   65*
562. Absolutely Adorable (VCA 2004) 104*
k6276.68
563. Sacred Sin disc 1 (Ninn Worx 2006)           20
564. Sacred Sin disc 2
565. Catherine disc 1 (Pure Play 2005)            19
566. Catherine disc 2
567. Much More To Love (Totally Tasteless 2002)      8
568. Cashmere (VCA 1998)              8
569. Pussy Kat (Ninn Worx 2005)     13
570. Upload disc 1 (Sex Z 2007, directors cut w/ fisting/golden
showers)    oop (100) no listings
571. Upload disc 2
572. Upload disc 3
573. Upload disc 4
574. Hot Rackets (Metro 1979)       38
575. Diva 1 (VCA 1997)              10
k6266.68
576. Diva 2                         10
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.32 Page 32 of 111



577. Diva 3                         23
578. Diva 4                         54*
579. Trophy Whores 2 (Evil Angel 2006) 10
580. Desigarro Anal                 14
581. Le Virgine de Putero           14
582. Ass Jazz 4 (Evil Angel 2006)   10
583. Panochita's Caliente           17
584. Sunset Thomas 4 on 1 (vca)     15.21
585. Unbelievable Sex 4 (Jill Kelly 2003) 11
586. Curse of the Catwoman (VCA 1991) 15.21
587. Something About Mary (mary carey) 8
k6694.1
588. Mondo Porno (VCA 2002)          13.99
589. Asia Carrera 4 on 1 (VCA)       15.21
590. Wet Rainbow (Arrow 1973)        11
591. Baby Face 2 (VCA 1986)          8
592. Wicked One (Wicked 1995)       14
593. Strap Attack 2 (Evil Angel 2005) 21
594. Lover's Lane (Wicked 2005)     13
595. Babysitters (Digital Playground 2007) 19
596. Ginger Lynn 4 on 1 (VCA)             15.21
597. Tower of Power (Metro 1985)    11
525. Debbie Goes To College (Essex 1986) 14
421. Pleasureland (Vivid 1996)      44*
31. Dirty Secrets (Wicked 1998)     14
k6681.51
32. Mona (SWV)                            15
33. Unreal (VCA 2001)               13.99
34. Old Grannies Young Panties 3(Heatwave 2004)     10

VHS

1. Head Waitress (VCA 1984)                                    22
2. The Chameleon (VCA 1989)                                    20
3. Sound of Love (Caballero 1981)                              23
4. Riot Girls In Sin City (Sin City 1993)                      11.25
5. Zazel(Metro 1997)                                           25
6. Load Warriors (Vidco 1987)                                  19
k=7066.75
7. Taboo 12 (Metro 1994)                                        4
8. Babes Illustrated 3 (Metro 1995)                            14
9. University Co-Eds 25 (Dane 2000)                            20
10. Numbered Cassette (video age 4 movies on 1 comp)            15
11. Passages 1   (Vivid 1991)                                   17
12. Main Course (Arrow 1993)                                    24
13. Amateurs                                                    10
14. Caligula (Image 2000)                                       30
15. Juicy Sex Scandals (Vidco 1991)                             15.25
16. Prince of Lies (Legend 1992)                                74 *
17. Pump Fiction (Video Tean 1995)                              14
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.33 Page 33 of 111



18. Lesbians In Tight Shorts (Las Vegas Video 1991)             oop (100)*
no listings
19. Pussycat Galore (Arrow 1984)                                16
20. Models (Sin City 1997)                                      14
k7083
21. Miss Piggy                                                  50
22. Parted Lips (Video-X-Pix 1986)                              20
23. Best of Penthouse 7                                          8
24. Debbie Does Dallas (VCX 1978)                               17
25. Behind The Green Door (Mitchell Brothers 1972)               7
26. First Time Ever! (Plush 1995)                               21
27. Frisky Business (VCA 1984)                                  17
28. Texas Dildo Masquerade (Heatwave 1997)                      17
29. Marriage And Other 4 Letter Words (VCA 1974)                29
30. Star Angel (Command 1986)                                   23.95
31. The Fluffer pt. 2 (Fat Dog 1993)                             8
k=7651.95
32. Hollywood Hooters (VCA 1998)                                25
33. South Central Hookers 3 (Heatwave 1998)                     41*
34. Growing Up (VCX 1975)                                       12
35. Great Sexpectations (VCA 1984)                              20
36. Alice In Wonderland    (Caballero 1976)                     50*
37. Hot Blooded (Caballero 1985)                                54*
38. Devil In Miss Jones 2 (VCA 1982)                            20
39. 1001 Erotic Nights (Essex 1982)                             9.95
40. Seduction of Jill Kelly (Video Team 1997)                   20
41. Bubblegum (VCA 1983)                                       oop (100)*
no listings
42. Ultimate Horse                                              50
43. Flip of A Coin (Wet 1997)                                  oop (100)*
44. Strassenflirt                                               50
45. Body Magic (Essex 1982)                                     23
k7620.90
46. Twin Cheeks 4 (CDI 1992)                                    74*
47. Older Women Eat Pussy                                      oop (100)*
no listings
48. Designs On Women (Metro 1994)                              oop (100)*
no listings
49. Goin Deep                                                   29
50. Muff Divers Delight                                        oop (100)*
no listings
51. Elegant Bargaim (Fat Dog 1995)                              18
52. Nineteen 27 (Dane 1999)                                     64*
53. In My Box (Erotic Angel 2001)                               34
54. Sex Merchants (Dreamland 2001)                             oop (100)*
55. Lover's Trance (Legend 1990)                                18
56. Magic Touch (Cal Vista 1985)                                13
k=8856.9
57. Roadside Sluts 7                                           oop (100)*
no listings
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.34 Page 34 of 111



58. Up The Wahzoo (Coast To Coast 2001)                         12
59. C6H Comp. (Video Age/4 hours of seka                       oop (10)
60. Killer Looks (Vivid 1991)                                   26
61. Friday The 13th A Nude Beginning (Vidco 1987)               10
62. Les Interdits                                               50
63. Good Girls of Godiva High (VCX 1979)                        12.95
64. Possessions(blake) (Studio A 1997)                          25
65. Black Silk Stockings (Select-a-tape 1979)                   18
66. Can't Get Enough Dog                                        50
67. Lonesome Ladies 1 (Marlowe Sales 1987)                     oop (100)*
68. Tracy I Love You (Caballero 1987)                           17
69. Some Kind of Woman (Caballero 1985)                         10
70. Forbidden Farrah (Dreamland/K-Beech 2000)                   19
k8210.85
71. Bashful Blonde                                              11
72. Tight Places                                                20
73. Reds (Plum 1997)                                            20
74. Natural Assets                                             oop (100)
no listings
75. Shame (Vivid 1994)                                          20
76. Olivia                                                      20
77. California Cocksuckers (Sin City 1998)                      74*
78. Knocked Up Nymphos (Blue Demon 2006)                         7
79. Hot Nights And Dirty Days (Vidco 1988)                      25
80. Fuck My Ass Please 8                                       oop (100)*
no listings
81. Between Her Thighs (CDI 1992)                             oop (100) no
listings                          k=9813.85
82. Sorority Sex Kittens 1 (VCA 1993)                           20
83. Hills Have Thighs (Midnight 1992)                          oop (100)no
listings
84. Big Bad Grannys                                            oop (100)*
no listings
85. Only With A Married Woman (Legend 1990)                    oop (100)*
no listings
86. Route 69 (Erotic Angel 1998)                                10
87. Phoenix 2 (Vivid 1992)                                      30
88. Bedeviled (Dreamland 2000)                                   5
89. Pleasure Seekers (Dreamland 2002)                           14
90. All of Me                                                   64*
91. Shay's Sweet Shop (Dreamland 2001)                          24
92. Operation: Centerfold (Notorious 1999)                      oop (100)*
no listings
93. Dumb Blonde (Vivid 2002)                                    20
94. Couch Therapy (Dreamland 1999)                              19
95. Best of Alicia Monet 1 (Wet 2002)                          oop (100)*
no listings                         k8775.85
96. Best of International Lesbian Affair 2 (Fat Dog)           oop (100)*
no listings
97. Sex And The Single Girl                                    oop (100)*
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.35 Page 35 of 111



98. Hard For Lard                                               16
99. Mummy 3 (Las Vegas Video 1992)                              13
100. Miss Orgasma (K-Beech, 2001)                               44*
101. Lunar Lust (Filmco 1990)                                   10
102. Hard To Thrill (CDI 1991)                                  11
103. Taboo 16 (Metro 1996)                                      13
104. Nineteen 22 (Dane 1999)                                    10
105. Fuck Em All 2                                             oop (100)*
no listings
106. Sisters (Zane 1993)                                        74
k=11010.85
107. Anal Maniacs 5 (Wicked 1997)                               14
108. Thrust Fault (VCA 1998)                                    18
109. Secret Lives (Sin City 1994)                               25
110. LN566 (Hustler comp)                                      oop* 10?
111. Centerfold (Sin City 1995)                                 25
112. Gorgeous (Caballero 1990)                                  13
113. Blue Dahlia (Metro 1997)                                    7
114. Lethal Woman (CDI 1991)                                    74*
115. Shooting Star (Xcitement 1993)                             20
116. Talk Dirty To Me 13 (Dreamland 2000)                       20
117. California Cocksuckers 2 (Sin City 1998)                   10
118. Andrew Blake's Girls (Caballero 1992)                      10
119. Carnal Coed Confessions 4 (Jet Multimedia 2001             18
120. Sinnocence (1995 Pepper Productions)                       24
k9276.85
121. Becoming Wet (VCA 2000)                                    18
122. Generation Sex 2 (Video Team 1996)                         oop (100)*
no listings
123. X Factor (Filmco 1984)                                    14
124. Oriental Taboo 1                                          24
125. Robofox (CDI 1987)                                      9.94
126. Muffy The Vampire Layer (Las Vegas Video 1992)         10.94
127. Hot Chicks Do L.A. (Erotic Video Network 1994)            16
128. Nothing To Hide Part 3 (Metro 1999)                       15
129. Love Couch (VCA 1977)                                    oop (100)*
no listings
130. Raising Kane (Fat Dog 1993)                               oop (100)*
no listings
131. Europes A Poppin (1999)                                   oop (100)*
no listings                k=11806.73
132. Old Wave Hookers (Pleasure 1995                           oop (100)*
no listings
133. Fetish (Sin City 1997)                                     17
134. Babysitter (Gourmet 1983)                                   7
135. Satyr (Wicket 1997)                                        10
136. Taboo (Standard 1980)                                      15
137. Taboo 2 (Standard 1982)                                    17
138. Psychosexuals 1 (Evil Angel 1997)                          13
139. Feds In Bed    (Filmco 1993)                               13
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.36 Page 36 of 111



140. Girl's Who...Up Ass 11                                 15
141. V The Hot One (Metro 1977)                             15
142. Things Change: My First Time (Metro 1993)              12.95
143. Daisy May (VCA 1979)                                   25
144. Cheatin' (Fat Dog 1994)                               oop (100)*
no listings
145. Made In Germany    (Fantasy 1987)                      10.94
k9735.62
146. The Box                                                17
147. Seduced By The Flames (Coast To Coast 2000)            17
148. Girl Scout (Erotic Angel 2001)                         74*
149. Channel 69 part 2 (Coast To Coast 1996)                25
150. Blazing Boners (Midnight 1992)                         74*
151. Ass Attack                                             29
152. Live Bait 4    (Pleasure 2000)                          8
153. Win-A-Date (Dreamland 2001)                            18
154. Gang Bang Fury    (Rosebud 1992)                        7
155. Sexy Euro Girls (Platinum X 2004)                      15
156. Sex Tribe (Erotic Angel/K-Beech 2002)                  24
k=12,386.62
157. Anal Woman 2 (Pleasure 1993)                           74*
158. Living Doll                                            30
159. Up R Class (3rd Degree 2004)                           10
160. Girls And Guns (Midnight 1993)                        oop (100)*
no listings
161. Looks Like A Million (Las Vegas Video 1992)           oop (100)*
no listings
162. Carribean Vacation (Dreamland 2001)                    12
163. Crybaby                                                 7
164. Capn Mongo's Porno Playhouse (VCA 2001)                 7
165. Radioactive Infected Sluts From Hell (erotic angel/thomas paine)
74*
166. Casual Lies (Caballero 1992)                            10
167. Assent of a Woman (Dreamland 1993)                     oop (100)*
168. Buda tape 1 (Evil Angel 1997)
169. Invisible Lover (VCA 2001)                                9
170. Black Call Girls (Dreamland 2001)                       34*
k10220.62
171. White Hot (Vivid 2003)                                  12
172. Fuck Frenzy 7                                           13
173. Debbie For President (Coast To Coast 1988)              24
174. Hey, My Grandma Is A Whore 3 (Metropolis 2001)          44*
175. Eye of the Tigress (Vidco 1988)                         10
176. Big Bust Babes 28 (AFVC 1995)                           14
177. Un-natural Sex 12 (Diabolic 2004)                       10
178. Working Girl (Wicked 2000)                              10
179. Chasin' The 50's (Wicked 1995)                          20
180. Assman 19     (Anabolic 2001)                             6
181. Perverted POV 2 (Diabolic 2001)                           5
k=13121.62
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.37 Page 37 of 111



182. Booty Talk 34 (West Coast Productions 2002)                 10
183. Club Kink (Jill Kelly 2001)                                 21
184. G Strings And Bobby Socks (Erotic Angel 2001)               13
185. Liasions of Lust                                           oop (100)
no listings
186. Cheeks 2 (Coast To Coast 1989)                              10
187. Sweet Hitch Hiker (Dreamland 2001)                          19
188. Finger Licken Good 4 (3rd Degree 2007)                       6
189. Masquerade                                                 oop (100)*
190. Over Sixty 2 (Filmco 2002)                                  14
191. Nineteen 29 (Dane 1999)                                     24
192. Sorority Babes (KBeech/Dreamland/Midnight 2002)             10
193. Senior Squirters 4 (Coast To Coast 2000)                    13
194. Grandma's In Woodyland 2 (Gentlemen's Video)                14
195. Sweet Encounters (K-Beech 2000)                             15
k10603.62
196. Flesh Hunter 4 (Jules Jordan 2003)                          10
197. Grumpy Old Women (Heatwave)                                 25
198. Jailhouse Sadie (Midnight 1998)                             15
199. Shear Sextasy                                              oop (100)
no listings
200. New Girls 2 (Evil Angel 2002)                                7
201. Wet Dream On Elm Street     (Fantasy 1988)                  64*
202. Eighteen 5                                                  15
203. Circus of Sex 1                                             24
204. A2M 2    (Anabolic 2003)                                    13
205. Girls Who SC and EC 6                                      oop (100)*
no listings
206. Young Lover                                                 10
k=13873.62
207. Bedroom Eyes/Private Eye? (Erotic Angel 2001/Legend)         16
208. Wildheart (Metro 1989)                                      24
209. North Pole 7 (New Sensations 1999)                          53*
210. Tailspin 1    (Video Team 1991)                             28
211. Sexhibition 2 (Sunshine 1996)                               12
212. China Cat (Caballero 1978)                                  11
213. Beautiful Girls 11 (Evil Angel 2003)                        18
214. Secrets    (Caballero 1990)                                 30
215. Extremely Bad Things (Coast To Coast 2000)                  20
216. Princess of Thieves (Sin City 1994)                         19
217. Wet Weekend (Dreamland 2001)                                oop
(100)*
218. My Oral Obsession (Dreamland 2001)                          22
219. Venom 7 (Vidco 1996)                                         7
220. Family Heat (Atom 1985)                                     12
k11091.62
221. Babes Illustrated 7 (Metro 1998)                            11
222. Heartfelt 2 (Adam & Eve 1998)                               25
223. Street Whore                                               oop (100)*
no listings
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.38 Page 38 of 111



224. Stuffin Young Muffins (New Sensations 2004)                 21
225. Goddesses                                                  oop (100)*
no listings
226. Deep Inside Farrah 2 (K-Beech 2000)                         14
227. Please 10 (Evil Angel 2000)                                 20
228. Cold Feet (VCA 2000)                                        10
229. Mission Erotica (Vivid 1997)                                29
230. Red (Vivid 1998)                                            20
231. Runaway Butts 7 (Evil Angel 2003)                           15
k=14610.62
232. Naked City (Sin City 1998)                                  oop
(100)* no listings
233. Runway (K-Beech 1997)                                       15
234. Sex Shooter (Erotic Angel 2001)                             26
235. Porn Again (Metro 1997)                                     25
236. The Promise                                                oop (100)*
no listings
237. No Man's Land 27 (Video Team 1999)                          25
238. Sweat Shop 2 (Fat Dog 1998)                                 20
239. Sexual Compulsion (Red Light District 2004)                  7
240. Titty Mania 5 (Heatwave 2001)                               54*
241. Laura (Legend 1998)                                        oop (100)*
no listings
242. Slant Eye For The Straight Guy (3rd Degree 2005)            11
243. Priceless    (Wicked 2001)                                  25
244. Mouthing Off    (Vivid 1998)                                25
245. Stacy Nichols Remembered                                   oop (100)*
no listings                     k11625.62
246. Voyeur 20 (Evil Angel 2001)                                 10
247. Arcade (Vivid 1999)                                         23
248. Naturally Perfect (New Sensations 2003)                     23
249. Cheerleader Nurses (VCA 1993)                               14
250. More Precious Than Gold (VCA 1998)                          74
251. Affair DuJour    (Legend 1999)                              74*
252. Rain Woman 15 (Coast To Coast 2001)                         11
253. Assylum (Legend 1999)                                       25
254. Voyeur 27 (Evil Angel 2004)                                 29
255. Eve's Gift    (Vivid 2000)                                  10
256. Sexy Dolls (New Sensations/Digital Sin 2002)                21
k=15,557.62
257. Sweet Loads 5                                              10
258. Sweet Loads 7                                              20
259. Busted                                                     74*
260. Forever Night (VCA 1998)                                   97
261. Jenna Loves Rocco (Vivid 1996)                             10
262. Adult Video Nudes (VCA 1993)                               74*
263. Scenes From A Bar (Vivid 1998)                             25
264. No Regrets (Adam & Eve 1999)                               14
265. Nurse Shanna (Midnight 1998)                          oop (100)* no
listings
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.39 Page 39 of 111



266. Cab Rides 5 (Rain 1998)                                     20
267. Bawdy And Soul (Vivid 1998)                                 20
268. 69th Sense (VCA 2000)                                       29
269. Toilet Tarts                                                20
270. Snatched To The Future (Elegant Angel 1991)                oop (100)
no listings                       k12169.62
271. Anal Encounters 5 (VCA 1992)                               oop (100)
no listings
273. Pushover (Wicked 1999)                                     25
274. Cycle Slut (Coast To Coast 1992)                           10
275. Where The Boys Aren't 4 (Vivid 1993)                       25
276. Cherry Truckers (VCX 1976)                                 10
277. Blue Girl From Planet Xxx (K-Beech 2001)             oop (100)
278. Lesbian Piss Party (Seduction 2000)                       oop (100)
279. Inside Asta   (Babylon 2000)                                8
280. Pussycat Galore (Arrow 1984)                               16
281. My Bare Lady (Moonlight 1989)                              40*
282. Lacey's Secret (Video Team 2002)                            8
k=16,612.62
283. Skin Flicks (AVC 1978)                                     24
284. Hotel California (Midnight 1998)                           21
285. Girls In Heat                                                7
286. Chasin' Pink (Vivid 1998)                                  25
287. Streamers                                                 10
288. Euro Trash (Dane 2005)                                    30
289: Deep Inside Asia Carrera                                  25
290. Bankable (Vivid 2002)                                     14
291. F.A.B.'s 3 (Zero Tolerance 2004)                          10
292. Sunset's Sizzlers (sunset thomas)                    oop (100)* no
listings
293. Hotel Lovejoy (Vivid 1998)                                 19
294. Inside Porn (Wicked 2000)                                   8
295. Ladies Room (Caballero 1987)                               14
296. Dungeon Dykes (Fantastic 1994)                             25
k12673.62
297. Anal Plaything 2 (Rosebud 1995)                            34
298. Dirty Weekend (Plum 1997)                                   9
299. Girls Who Screw Girls                                      oop (100)*
no listings
300. Gothic: Night Shift 3                                      oop (100)*
no listings
301. French Kiss (Wicked 2003)                                   9
302. Club Erotica (Metro 1995)                                  11
303. Sex Trek 1 (midnight)                                      29
304. Tramps (Midnight 1996)                                     18
305. Barely Nineteen 2                                          oop (100)*
no listings
306. Telephone Expose (VCA 1996)                                14
307. Cum Swapping Sluts 2 (Red Light District 2002)             11.50
k=17,380.12
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.40 Page 40 of 111



308. Oriental Taboo 3                                            24
309. Nicole Stanton Story pt. 2 (Caballero 1988)                 14
310. Only The A Hole 9 (Digital Playground 2004)                 17
311. Blue Movie (Wicked 1996)                                     7
312. Sleaze (Sterling 1997)                                      74*
313. Ripe 4 (Forbidden Films 1999)                               20
314. Sweet And Low (K-Beech 2001)                                34
315. Spread The Wealth (Dreamland 1994)                          74*
316. Desire (Erotic Angel 2001)                                  19
317. Thunder And Lightning (Midnight 1996)                       74*
318. Sinboy 1 (Sin City 1996)                                    24
319. Young Stuff 6 (Sin City 2002)                               11
320. Klimaxx (Sin City 1997)                                      5
321. Unashamed (Fat Dog 1993)                                   oop (100)
no listings                       k13216.12
322. Intrigue (Sin City 1998)                                    25
323. Oriental Taboo 4                                            24
324. XXXanadu (Heatwave 1995)                                    74*
325. Intimate Strangers (Plum 1998)                               8
326. Pregnant                                                    50
327. Ebony Does Ivory 9 (sin city I believe)                    oop (100)*
no listings
328. Hooters (midnight I believe)                                25
329. Tatiana 1 (Private 1997)                                    36
330. Powebone (VCA 1976)                                        oop (100)*
no listings
331. Drop Sex (Evil Angel 1997)                                  24
332. Other Side of Julie (Metro 1978)                            64*
k=18,407.12
333. Time Machine (Wicked 1996)                                  64*
334. Hollywood Vice (Vidco 1985)                                 25
335. Taped College Confessions 5 (Rain, 1999)                     7
336. 40 Something And Still Hot (1995)                           oop
(100)* no listings
337. Bad Wives (Vivid 1997)                                      20
338. Sexed (Filmco 1993)                                       9.94
339. Maneaters                                                   14
340. Art of Sex                                                 oop (100)*
no listings
341. Girls Club (VCA 1990)                                      20
342. Black Chill (Wet 1986)                                     14
343. 31 Girl Pick Up (Hustler/Vivid)                                 oop
(100)*
344. On Trial 4 (Vivid 1992)                                     14
345. On The Come Line (Midnight 1993)                            23
346. Picture Perfect (Vivid 1996)                                14
k13783.06
347. Maxine (Excalibur Films 1988)                              9.95
348. Golden Touch (Wicked 1995)                                24
349. Perverse Desires (Leisure Time)                            6
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.41 Page 41 of 111



350. Sin-A-Bun                                              oop (100)*
no listings
351. Older Wiser Sexier (Odyssey 2002)                      oop (100)*
352. The Perfect Pair (Dreamland 2001)                       20
353. Asians Over 40 (Samurai 2000)                           22
354. Little Shop of Whores (Vivid 1987)                    9.94
355. Hustlers (Midnight 1994)                                16
356. Wild Things 2 (Metro 1986)                              14
357. Oriental Taboo 2 (Cinderella)                           24
k=19,377.95
358. Val Gals (In Hand 1990)                                 18
359. Extreme Pleasures (Erotic Angel 2001)                   18
360. Sins of the Flesh (Heatwave 1998)                       24
361. Spinners 2 (Wicked 1996)                                24
363. Like Mother Like Daughter (VCX 1973)                     9
364. Best of Regine Bardot (Filmco 1986)                     22
365. Temple of Poon (Plush 1996)                             14
366. Oriental Taboo 12 (Cinderella)                          24
367. Virgin Dreams (VCX 1976)                                19
368. Jane Bond Vs. Thunderthighs (Vidco 1988)                11
369. Smooth Ride (Wicked 1996)                                8
370. Lingerie Gallery                                        20
371. Layovers (Erotic Angel 2002)                            29
372. Night Dreams (VCA 1981)                                  9
k14261.95
373. Society Affairs (Caballero 1982)                        16
374. Delicious (Video-X-Pix, 2004)                            5
375. Euro Nymphs (Midnight 2001)                             59*
376. Bust A Nut In Grandma's Butt (Totally Tasteless, 1999) oop
(100)* no listings
377. Flash Flood 4 (Coast To Coast 2001)                     30
378. University Coeds 24 (Dane 2000)                         24
379. Heart And Soul (Wicked 1997)                            25
380. Competent People (Fat Dog 1995)                         25
381. 3AM (Metro 1975)                                        34
382. I Swear Im 18 #8                                        25
383. Dirty Little Perverts (Dreamland 2000)                   6
k=19975.95
384. Golden Lotus (Hustler 1989)                             12
385. Cafe Flesh 2 (VCA 1997)                                 25
386. Erotic Penetration (Filmco 1986)                        14
387. Night of the Vampires                                  oop (100)*
no listings
388. Felines (VCX 1972)                                       6
389. Beach Blondes                                          oop (100)*
no listings
390. Wild Cats (Wicked 2003)                                 25
391. Hollywood Hustle (Venus 99, 1990)                       10
392. Fat Beach Patrol (Metropolis 2000)                      19
393. Spank Me                                               oop (100)*
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.42 Page 42 of 111



no listings
394. The Watcher (Vivid 1999)                                   18
395. Nobody's Lookin' (VCA 1993)                                74*
396. American Bukkake 11 (JM Productions 2000)                  11
397. 18 Young And Tight 5 (Dreamland 2000)                      34
k14807.95
398. Nice Girls Do Anal Too                                    15
399. Pyromaniac (Soho 1990)                                    74*
400. Heetseekers (Plush 1996)                                   14
401. Sorority Sex Kittens 2 (VCA 1992)                            9
402. Missionary Position Impossible 2 (Dreamland 2000)          22
403. Deep Cheeks 11 (Rosebud)                                   23
404. Rocket Girls (VCA 1993)                                    29
405. Exposed (New Machine 2002)                            oop (100)* no
listings
406. Blow Dry (Vivid 1997)                                       18
407. University Coeds 23 (Dane 1997)                             14
408. The Show    (Vivid 1996)                                    78*
k=20,919.95
409. Best of Ready To Drop                                      oop (100)*
410. Real Tickets 1    (VCA)                                     74*
411. Pornocopia 7 (Adam & Eve)                                  oop (100)*
no listings
412. Girlfriends (VCA 1983)                                      17
413. Anal Rama 2                                                 54*
414. Slurp 12                                                   oop
(100)*no listings
415. Czech Perfect    (Dreamland 2001)                          oop (100)*
416. Wicked Temptress (Wicked 1999)                              7
417: Sex Secrets of A Mistress (Vivid 1996)                      10
418: Passages 4 (Vivid 1991)                                     17
419. Nothing To Hide part 4 (Metro 2000)                         18
420: Buda tape 2    (Evil Angel 1997)                            25
421: Jane Bond Vs. Goldenrod (Vidco 1997)                          7
422. Fast Forward (Wicked 2002)                                    9est
k15369.95
423: Candy Stripers 2 (Arrow, 1985)                              14est
424: Six Hightide DVD's                                          300
425: Corporate Assets 2 (Adam & Eve, 1997)                         27est
426: Sex 1 and 2    (VCA 1994,1995)                                26est
427: The Show Pt. 2 (Vivid, 1997)                                  74est
428: Tight Ass (Amazing 1997)                                      5est
429: On Trial 1 (Vivid,1991)                                       oop
(100)* no listings
430: On Trial 2 (Vivid 1992)                                          84est
(30)
431: Channel 69 pt 1 (Coast to Coast 1996)                             9est
k15840.95      k=22142.95
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.43 Page 43 of 111




                                 Exhibit 6
                           List of Missing Items
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.44 Page 44 of 111



PROOF TOTAL = 11,622.29
PROOF2 TOTAL = 11,047.95 (+/-$11,095.00) est.dvd
MUSIC CDS = 1,987.81
MISCSTUFF = 4,282.67
TOTAL = 28,940.72 money spent- 40,035.72 replacement cost.
(All receipts that I have have been included, any receipts for items I don't
have were in packed moving boxes in parents residence)

VHS
(all proof lawyer letter [i.e. sent to my lawyer as list of my property during
divorce] "PROOFLL" unless otherwise marked, PROOF is proof of purchase from
AdultDVDMarketplace)
1. Head Waitress PROOFLL
2. The Chameleon PROOFLL
3. Sound of Love PROOFLL
4. Riot Girls In Sin City PROOFLL
5. Zazel PROOFLL
6. Load Warriors PROOFLL
7. Taboo 12 PROOFLL
8. Babes Illustrated 3 PROOFLL
9. University Co-Eds 25 PROOFLL
10. Numbered Cassette (video age 4 movies on 1 comp) PROOFLL
11. Passages 1 PROOFLL
12. Main Course PROOFLL
13. Amateurs PROOFLL
14. Caligula PROOFLL
15. Juicy Sex Scandals PROOFLL
16. Prince of Lies PROOFLL
17. Pump Fiction PROOFLL
18. Lesbians In Tight Shorts PROOFLL
19. Pussycat Galore PROOFLL
20. Models PROOFLL
21. Miss Piggy PROOFLL
22. Parted Lips PROOFLL
23. Best of Penthouse 7 PROOFLL
24. Debbie Does Dallas PROOFLL
25. Behind The Green Door PROOFLL
26. First Time Ever! PROOFLL
27. Frisky Business PROOFLL
28. Texas Dildo Masquerade PROOFLL
29. Marriage And Other Four Letter Words PROOFLL
30. Star Angel                 PROOF RECEIPT       23.95
31. The Fluffer pt. 2 PROOFLL
32. Hollywood Hooters PROOFLL
33. South Central Hookers 3 PROOFLL
34. Growing Up PROOFLL
35. Great Sexpectations PROOFLL
36. Alice In Wonderland PROOFLL
37. Hot Blooded PROOFLL
38. Devil In Miss Jones 2 PROOFLL
39. 1001 Erotic Nights           PROOF RECEIPT      9.95
40. Seduction of Jill Kelly
41. Bubblegum
42. Ultimate Horse
43. Flip of A Coin
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.45 Page 45 of 111



44.   Strassenflirt
45.   Body Magic
46.   Twin Cheeks 4
47.   Older Women Eat Pussy PROOFLL
48.   Designs On Women
49.   Goin Deep
50.   Muff Divers Delight
51.   Elegant Bargaim
52.   Nineteen 27
53.   In My Box
54.   Sex Merchants
55.   Lover's Trance
56.   Magic Touch
57.   Roadside Sluts 7
58.   Up The Wazoo
59.   C6H Comp. (Video Age)
60.   Killer Looks PROOFLL
61.   Friday The 13th A Nude Beginning
62.   Les Interdits
63.   Good Girls of Godiva High           PROOF RECEIPT       12.95 PROOFLL
64.   Possessions PROOFLL
65.   Black Silk Stockings
66.   Can't Get Enough Dog
67.   Lonesome Ladies 1
68.   Tracy I Love You
69.   Some Kind of Woman
70.   Forbidden Farrah
71.   Bashful Blonde PROOFLL
72.   Tight Places
73.   Reds
74.   Natural Assets
75.   Shame
76.   Olivia
77.   California Cocksuckers
78.   Knocked Up Nymphos
79.   Hot Days And Dirty Nights
80.   Fuck My Ass Please 8
81.   Between Her Thighs
82.   Sorority Sex Kittens 1 PROOFLL
83.   Hills Have Thighs
84.   Big Bad Grannys PROOFLL
85.   Only With A Married Woman
86.   Route 69
87.   Phoenix 2
88.   Bedeviled
89.   Pleasure Seekers
90.   All of Me PROOFLL
91.   Shay's Sweet Shop
92.   Operation: Centerfold
93.   Dumb Blonde PROOFLL
94.   Couch Therapy
95.   Beest of Alicia Monet 1
96.   Best of International Lesbian Affair 2
97.   Sex And The Single Girl
98.   Hard For Lard
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.46 Page 46 of 111



99. Mummy 3
100. Miss Orgasma
101. Lunar Lust PROOFLL
102. Hard To Thrill PROOFLL
103. Taboo 16 PROOFLL
104. Nineteen 22 PROOFLL
105. Fuck Em All 2
106. Sisters
107. Anal Maniacs 5
108. Thrust Fault
109. Secret Lives
110. LN566 (Hustler comp)
111. Centerfold
112. Gorgeous
113. Blue Dahlia
114. Lethal Woman PROOFLL
115. Shooting Star
116. Talk Dirty To Me 13
117. California Cocksuckers 2
118. Andrew Blake's Girls
119. Carnal Coed Confessions 4
120. Sinnocence
121. Becoming Wet
122. Generation Sex 2
123. X Factor
124. Oriental Taboo 1 PROOFLL
125. Robofox                         PROOF RECEIPT    FREE WITH PURCHASE, EST.
9.94
126. Muffy The Vampire Layer         PROOF RECEIPT     10.94
127. Hot Chicks Do L.A.
128. Nothing To Hide Part 3
129. Love Couch
130. Raising Kane
131. Europes A Poppin
132. Old Wave Hookers
133. Fetish
134. Babysitter
135. Satyr PROOFLL
136. Taboo PROOFLL
137. Taboo 2 PROOFLL
138. Psychosexuals 1
139. Feds In Bed PROOFLL
140. Girl's Who...Up Ass 11 PROOFLL
141. V The Hot One PROOFLL
142. Things Change: My First Time          PROOF RECEIPT     12.95
143. Daisy May
144. Cheatin' PROOFLL
145. Made In Germany                PROOF RECEIPT:    10.94
146. The Box PROOFLL
147. Seduced By The Flames
148. Girl Scout
149. Channel 69 part 2 PROOFLL
150. Blazing Boners
151. Ass Attack PROOFLL
152. Live Bait 4 PROOFLL
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.47 Page 47 of 111



153.   Win-A-Date
154.   Gang Bang Fury PROOFLL
155.   Sexy Euro Girls PROOFLL
156.   Sex Tribe
157.   Anal Woman 2 PROOFLL
158.   Living Doll
159.   Up R Class PROOFLL
160.   Girls And Guns
161.   Looks Like A Million PROOFLL
162.   Carribean Vacation
163.   Crybaby
164.   Capn Mongo's Porno Playhouse
165.   Radioactive Sluts From Hell
166.   Casual Lies
167.   Assent of a Woman
168.   Buda tape 1
169.   Invisible Lover
170.   Black Call Girls
171.   White Hot PROOFLL
172.   Fuck Frenzy 7
173.   Debbie For President
174.   Hey, My Grandma Is A Whore 3 PROOFLL
175.   Eye of the Tigress
176.   Big Bust Babes 28 PROOFLL
177.   Un-natural Sex 12 PROOFLL
178.   Working Girl
179.   Chasin' The 50's PROOFLL
180.   Assman 19 PROOFLL
181.   Perverted POV 2 PROOFLL
182.   Booty Talk 34 PROOFLL
183.   Club Kink
184.   G Strings And Bobby Sox
185.   Liasions of Lust
186.   Cheeks 11
187.   Sweet Hitch Hiker
188.   Finger Licken Good 4
189.   Masquerade
190.   Over Sixty 2 PROOFLL
191.   Nineteen 29
192.   Sorority Babes
193.   Senior Squirters 4
194.   Grandma's In Woodyland 2 PROOFLL
195.   Sweet Encounters
196.   Flesh Hunter 4 PROOFLL
197.   Grumpy Old Women PROOFLL
198.   Jailhouse Sadie
199.   Shear Sextasy PROOFLL
200.   New Girls 2 PROOFLL
201.   Wet Dream On Elm Street
202.   Eighteen 5 PROOFLL
203.   Circus of Sex 1
204.   A2M 2 PROOFLL
205.   Girls Who SC and EC 6
206.   Young Lover
207.   Bedroom Eyes
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.48 Page 48 of 111



208.   Wildheart
209.   North Pole 7 PROOFLL
210.   Tailspin 1
211.   Sexhibition 2
212.   China Cat
213.   Beautiful Girls 11 PROOFLL
214.   Secrets PROOFLL
215.   Extremely Bad Things
216.   Princess of Thieves PROOFLL
217.   Wet Weekend PROOFLL
218.   My Oral Obsession
219.   Venom 7
220.   Family Heat
221.   Babes Illustrated 7
222.   Heartfelt 2
223.   Street Whore
224.   Stuffin Young Muffins
225.   Goddesses
226.   Deep Inside Farrah 2
227.   Please 10
228.   Cold Feet
229.   Mission Erotica
230.   Red
231.   Runaway Butts 7
232.   Naked City
233.   Runway
234.   Sex Shooter
235.   Porn Again
236.   The Promise
237.   No Man's Land 27
238.   Sweat Shop 2
239.   Sexual Compulsion
240.   Titty Mania 5
241.   Laura
242.   Slant Eye For The Straight Guy PROOFLL
243.   Priceless
244.   Mouthing Off
245.   Stacy Nichols Remembered
246.   Voyeur 20
247.   Arcade
248.   Naturally Perfect
249.   Cheerleader Nurses
250.   More Precious Than Gold
251.   Affair DuJour
252.   Rain Woman 15
253.   Assylum
254.   Voyeur 27
255.   Eve's Gift
256.   Sexy Dolls
257.   Sweet Loads 5
258.   Sweet Loads 7
259.   Busted
260.   Forever Night
261.   Jenna Loves Rocco
262.   Adult Video Nudes
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.49 Page 49 of 111



263.   Scenes From A Bar
264.   No Regrets
265.   Nurse Shanna
266.   Cab Rides 5
267.   Bawdy And Soul
268.   69th Sense
269.   Toilet Tarts
270.   Snatched To The Future
271.   Anal Encounter 5
272.   Strange Behavior PROOF
273.   Pushover
274.   Cycle Sluts
275.   Where The Boys Aren't 4
276.   Cherry Truckers PROOFLL
277.   Blue Girl From Planet X
278.   Lesbian Piss Party
279.   Inside Asta PROOFLL
280.   Pussy Galore
281.   My Bare Lady
282.   Lacey's Secret PROOFLL
283.   Skin Flicks
284.   Hotel California
285.   Girls In Heat
286.   Chasin' Pink
287.   Streamers
288.   Euro Trash
289:   Asia Carrera
290.   Bankable
291.   F.A.B.'s 3
292.   Sunset's Sizzlers PROOFLL
293.   Hotel Lovejoy PROOFLL
294.   Inside Porn
295.   Ladies Room
296.   Dungeon Dykes
297.   Anal Plaything 2 PROOFLL
298.   Dirty Weekend
299.   Girls Who Screw Girls
300.   Night Shift 3
301.   French Kiss PROOFLL
302.   Club Erotica
303.   Sex Trek PROOFLL
304.   Tramps PROOFLL
305.   Barely Nineteen 2 PROOFLL
306.   Telephone Expose
307.   Cum Swapping Sluts 2 PROOFLL
308.   Oriental Taboo 3 PROOFLL
309.   Nicole Stanton Story pt. 2
310.   Only The A Hole 9
311.   Blue Movie
312.   Sleaze PROOFLL
313.   Ripe 4
314.   Sweet And Low
315.   Spread The Wealth
316.   Desire
317.   Thunder And Lightning
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.50 Page 50 of 111



318.   Sinboy 1
319.   Young Stuff 6
320.   Klimaxx
321.   Unashamed
322.   Intrigue
323.   Oriental Taboo 4 PROOFLL
324.   XXXanadu
325.   Intimate Strangers PROOFLL
326.   Pregnant
327.   Ebony Does Ivory 9
328.   Hooters
329.   Tatiana 3
330.   Powebone
331.   Drop Sex PROOFLL
332.   Other Side of Julie PROOFLL
333.   Time Machine
334.   Hollywood Vice
335.   Taped College Confessions 5
336.   40 Something And Still Hot
337.   Bad Wives PROOFLL
338.   Sexed                           PROOF RECEIPT           $9.94
339.   Maneaters
340.   Art of Sex
341.   Girls Club
342.   Black Chilli
343.   31 Girl Pick Up PROOFLL
344.   On Trial 3 PROOFLL
345.   On The Come Line
346.   Picture Perfect
347.   Maxine                          PROOF RECEIPT    9.95
348.   Golden Touch PROOFLL
349.   Perverse Desires
350.   Sin-A-Bun
351.   Older Wiser Sexier PROOFLL
352.   The Perfect Pair
353.   Asians Over 40 PROOFLL
354.   Little Shop of Whores PROOFLL    PROOF RECEIPT   9.94
355.   Hustlers
356.   Wild Things 2 PROOFLL
357.   Oriental Taboo 2 PROOFLL
358.   Val Gals PROOFLL
359.   Extreme Pleasures
360.   Sins of the Flesh PROOFLL
361.   Spinners 2
362.   Jane Bond Vs. Octopussy PROOF
363.   Like Mother Like Daughter
364.   Best of Regine Bardot
365.   Temple of Poon
366.   Oriental Taboo 12 PROOFLL
367.   Virgin Dreams
368.   Jane Bond Vs. Thunderballs
369.   Smooth Ride
370.   Lingerie Gallery
371.   Layovers
372.   Night Dreams PROOFLL
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.51 Page 51 of 111



373.   Society Affairs
374.   Delicious
375.   Euro Nymphs
376.   Bust A Nut In Grandma's Butt
377.   Flash Flood 4
378.   University Coeds 24
379.   Heart And Soul
380.   Competant People PROOFLL
381.   3AM
382.   I Swear Im 18 #8 PROOFLL
383.   Dirty Little Perverts 2
384.   Golden Lotus
385.   Cafe Flesh 2 PROOFLL
386.   Erotic Penetration
387.   Night of the Vampires
388.   Felines
389.   Beach Blondes
390.   Wild Cat
391.   Hollywood Hustle    PROOF STICKER
392.   Fat Beach Patrol PROOFLL
393.   Spank Me
394.   The Watcher
395.   Nobody's Lookin' PROOFLL
396.   American Bukkake 11 or 2
397.   18 Young And Tight 5
398.   Nice Girls Do Anal Too PROOFLL
399.   Pyromaniac
400.   Heetseekers PROOFLL
401.   Sorority Sex Kittens 2 PROOFLL
402.   Missionary Position Impossible 2
403.   Deep Cheeks
404.   Rocket Girls PROOFLL
405.   Exposed
406.   Blow Dry
407.   University Coeds 23
408.   The Show
409.   Best of Ready To Drop PROOFLL
410.   Real Tickets 1
411.   Pornocopia 7
412.   Girlfriends
413.   Anal Rama 2 or 7 PROOFLL
414.   Slurp 12 PROOFLL
415.   Czech Perfect
416.   Wicked Temptress
417:   Sex Secrets of A Mistress
418:   Passages 4 PROOFLL
419.   Nothing To Hide part 4
420:   Buda tape 2
421:   Jane Bond Vs. Goldenrod
422:   Bodyslammin' 1 PROOFLL
423:   Channel 69 part 1 PROOFLL
424:   On Trial 1 PROOFLL
425:   On Trial 2 PROOFLL
426:   Tight Ass PROOFLL
427:   The Show Pt. 2 PROOFLL
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.52 Page 52 of 111



428: Jane Bond Vs. Thunderthighhs PROOFLL

DVD:

1: Invitation to Ruin PROOF
2. Thought You'd Never Ask PROOF
3. Corruption PROOF
4. Midnight Heat PROOF
5. Cosmopolitan Girls PROOF
6. Playful Girls PROOF
7. Sweet Dreams Susan PROOF
8. Calendar Girl PROOF
9. Hard Soap, Hard Soap PROOF
10. Wedding PROOF
11. Ball Game PROOF
12. Naughty Girls Need Love Too PROOF
13. Genital Hospital PROOF
14. Night Magic PROOF
15. Babysitting the Baumgarteners disc 1. PROOF
16 Babysitting The Baumgarteners disc 2 PROOF
16. Scandal In The Mansion PROOF
17. Penetration 2 PROOF
18. Mascara PROOF
19. Coming Home disc 1 PROOF
20. Coming Home disc 2 PROOF
21. I Love This Business PROOF
22. Far Away PROOF
23. Puss N' Boots PROOF
24. Blue Light Project PROOF
25. Borderline PROOF
26. Filthy Rich PROOF
27. Dream Quest PROOF
28. Titty Slickers PROOF
29. Sweetie Baby PROOF
30. Highway #2 PROOF
31. Dirty Secrets
32. Mona
33. Dirty Letters PROOF
34. Young Students PROOF
35. Plato's Retreat West PROOF
36. Bare Stage PROOF
37. Sexaholics PROOF
38. Blue Ecstacy PROOF
39. Pornographic Priestess PROOF
40. Sex Star PROOF
41. Seekers PROOF
42. Big Tits Peeping Tom PROOF
43. Head Lock PROOF
44. Sissy's Hot Summer PROOF
45. Broadway Fanny Rose PROOF
46. Coming In Style PROOF
47. Little Miss Innocence PROOF
48. I'm Too Sexy PROOF
49. Lost In Paradise PROOF
50. Inner Blues PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.53 Page 53 of 111



51. In A Crystal Fantasy PROOF
52. Ktsx 69 PROOF
53. Outback Assignment PROOF
54. Smoke Screen PROOF
55. Slip Up PROOF
56. Swap Meet PROOF
57. Private Practice PROOF
58. Hidden Fantasies PROOF
59. Foolish Pleasure PROOF
60. Dial A For Anal PROOF
61. Flasher PROOF
62. House of Lust PROOF
63. Exposure PROOF
64. Fever PROOF
65. Busty Wrestling Babes PROOF
66. The Outlaw PROOF
67: Stolen Kisses PROOF
68. Mad Sex PROOF
69. Sorority Sweethearts PROOF
70. Super Sluts of Wrestling PROOF
71. Starr PROOF
72. Love Hurts PROOF
73. Bring On The Virgins PROOF
74. The Mistress PROOF
75. Moments of Love PROOF
76. Money Hole PROOF
77. True Crimes of Passion PROOF
78. Red Hot Roadrunner PROOF
79. Rising Star PROOF
80. Thanks For The Mammaries PROOF
81. Constant Craving PROOF
82. Blow Off PROOF
83. Blue Ice PROOF
84. Coming of Angels PROOF
85. Black Dynasty PROOF
86. Depraved Innocent PROOF
87. Love Button PROOF
88. Back To Nature PROOF
89. Vote Pink PROOF
90. Practice Makes Perfect PROOF
91. First Impulse PROOF
92. Caddy Shack Up PROOF
93. New Devil In Miss Jones disc 1 PROOF
94. New Devil In Miss Jones disc 2 PROOF
95. New Devil In Miss Jones disc 3 PROOF
96. Porked PROOF
97. Lucky Stiff PROOF
98. The Morning After PROOF
99. Defiance PROOF
100: Pastries PROOF
101: Blonde Ambition PROOF
102. I Believe in Love pts. 1 and 2 PROOF
103. Sperminator PROOF
104. Wolf's Tail disc 1 PROOF
105. Wolf's Tail disc 2 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.54 Page 54 of 111



106.   Bon Appetit PROOF
107.   Fascination PROOF
108.   Satin Suite PROOF
109.   Debbie Does Dallas Again disc 1 PROOF
110.   Debbie Does Dallas Again disc 2 PROOF
111.   Debbie Does Dallas Again disc 3 PROOF
112.   Love In Arrangement PROOF
113.   Luscious PROOF
114.   Delicious PROOF
115:   Stray Cats PROOF
116:   Twilight Zone Parody PROOF
117:   Blaze PROOF
118:   Sexbusters PROOF
119:   Randy The Electric Lady PROOF
120:   Hot Lunch PROOF
121.   Silver Screen Confidential PROOF
122:   American Pie PROOF
123.   Blonde Bombshell PROOF
124.   Any Dorm In A Storm PROOF
125.   Big Wet Brazillian Asses 7 PROOF
126.   Big Wet Brazillian Asses 10 PROOF
127.   Big Wet Brazillian Asses 6 PROOF
128.   Big Wet Brazillian Asses 9 PROOF
129.   Big Wet Brazillian Asses 3 PROOF
130.   Big Wet Brazillian Asses 4 PROOF
131.   Big Wet Brazillian Asses 5 PROOF
132.   Big Wet Brazillian Asses 8 PROOF
133.   Deep Throat 2 PROOF
134:   Samantha And The Deep Throat Girls PROOF
135.   Marissa PROOF
136.   The Adultress PROOF
137.   In Love PROOF
138.   Dr. Truth PROOF
139.   The Analizer PROOF
140.   Brenda Back To Beverly Hills PROOF
141.   Star Gazers PROOF
142.   Deep Throat Fantasies PROOF
143.   Angela In Wonderland PROOF
144.   Brief Affair PROOF
145.   Lust Inferno PROOF
146:   Hotel Sweets PROOF
147.   Parting Shots PROOF
148.   Perils of Paula PROOF
149.   My Way PROOF
150.   Perscription for Passion PROOF
151.   Barbi-Q and Little Fawn PROOF
152.   Women At Play PROOF
153.   xdreams PROOF
154.   Slip Into Silk PROOF
155.   Laid Off PROOF
156.   Tell Me What To Do PROOF
157.   Girls of Hollywood Hills PROOF
158.   Liquid Love PROOF
159.   Fast Forward PROOF
160.   Taxi Girls 4 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.55 Page 55 of 111



161.   Hot Nights and Hard Bodies PROOF
162.   Temptations of The Flesh PROOF
163.   Educating Tricia PROOF
164.   Tasty PROOF
165.   Backdoor Club PROOF
166.   I'll Do Anything But... PROOF
167.   Plan 69 From Outer Space PROOF
168.   Love Nest PROOF
169.   Private Dancer PROOF
170.   Serviced With A Smile PROOF
171.   Silence of the Gams PROOF
172.   Big Orgy PROOF
173.   Young Nympho PROOF
174.   Sticky Situation PROOF
175.   Bedside Manor PROOF
176.   Our Dinner With Andrea PROOF
177.   Call Girl PROOF
178.   Touchables PROOF
179:   Throbbin' Hood PROOF
180.   Naked Fugitive PROOF
181.   On The Loose PROOF
182.   Surfside Sex PROOF
183.   Supertramp PROOF
184.   Use It Or Lose It PROOF
185.   Undercovers PROOF
186.   Virgin Cheeks PROOF
187.   Seduced PROOF
188:   Puttin' Out PROOF
189.   Oriental Jade PROOF
190:   All American Girls PROOF
191.   Outlaw Ladies 2 PROOF
192.   Naughty Neighbors PROOF
193.   Luv Game PROOF
194.   Campus Cuties PROOF
195.   Sex Games PROOF
196.   Secret Party PROOF
197.   Saddle Tramp PROOF
198.   Anything That Moves PROOF
199.   Inertia PROOF
200.   Ancient Secrets of the Kama Sutra PROOF
201.   The Other Woman PROOF
202.   Phone Mates PROOF
203.   Now or Never PROOF
204.   Dominoes PROOF
205.   Moxie PROOF
206.   Good Things PROOF
207.   One Way Out PROOF
208.   Coming Together PROOF
209.   Fashion Passion PROOF
210.   Games Women Play PROOF
211.   Happy Ending PROOF
212.   Sacremento Chronicles PROOF
213.   Portrait In Blue PROOF
214.   Yours Truly PROOF
215.   Rise PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.56 Page 56 of 111



216.   Polarity PROOF
217.   Mouth PROOF
218.   Duality PROOF
219.   Crescendo 2012 PROOF
220.   Compulsion PROOF
221.   Adore PROOF
222.   Aftermath PROOF
223.   Anything PROOF
224.   The Arrangement PROOF
225.   Bad Kitty PROOF
226.   Porn-O-Matic 2000 PROOF
227.   Frosted PROOF
228.   Illicit PROOF
229.   Loveless PROOF
230.   Round She Goes PROOF
231.   Wet Nurse PROOF
232.   Vision PROOF
233.   Vixen PROOF
234.   Vicious Streak PROOF
235.   Unfinished PROOF
236.   Swoosh PROOF
237.   Women In Uniform PROOF
238.   Partners Forever PROOF
239.   Mrs. Right PROOF
240.   Lost & Found PROOF
241.   Kink PROOF
242.   Educating Alli PROOF
243.   Last Sex Act PROOF
244.   Crocodile Blondee PROOF
245.   Jade Princess PROOF
246.   Bad Penny PROOF
247.   Misbehavin' PROOF
248.   Animal In Me PROOF
249.   Girls Best Friend PROOF
250.   Dirty Pictures PROOF
251.   Only Game In Town? PROOF
252.   Student Nurses PROOF
253.   Tight And Tender PROOF
254.   Convenience Store Girls PROOF
255.   Doctor Desire PROOF
256.   Strictly Business PROOF
257.   Perfection PROOF
258.   Silver Tongue PROOF
259.   Jaded Love PROOF
260.   Dirty Lingerie PROOF
261.   Do You Wanna Be Loved PROOF
262.   Taboo 2001 PROOF
263.   Illicit Affairs PROOF
264.   Love On The Run PROOF
265.   Desert Fox PROOF
266.   Lesbian Seductions 1 PROOF
267.   Busted PROOF
268.   Real Swinger's Orgy PROOF
269.   Lesbian Anal P.O.V. PROOF
270.   Mother Son Secrets PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.57 Page 57 of 111



271.   Scale Bustin' Babes 47 PROOF
272.   Mason's Dirty Trixxx PROOF
273.   Triangle Love Affair PROOF
274.   Slave Babes PROOF
275.   Older Women W/ Younger Girls: The Squirters 2 PROOF
276.   Lesbian Big Boob Squirting Nurses PROOF
277.   Lesbian Squirters PROOF
278.   Night Time PROOF
279.   Twisted Passions 4 PROOF
280.   Twisted Passions 6 PROOF
281.   Daiakuji the Complete Collection disc 1 PROOF
282.   Daiakuji the Complete Collection disc 2 PROOF
283.   Daiakuji the Complete Collection disc 3 PROOF
284.   Daiakuji the Complete Collection disc 4 PROOF
285.   Wasteland disc 1 PROOF
286.   Wasteland disc 2 PROOF
287.   Love Shack 2 PROOF
288.   Hawaiian Blast PROOF
289.   Hawaii PROOF
290.   Imma Youjo the Complete Collection disc 1 PROOF
291.   Imma Youjo the Complete Collection disc 2 PROOF
292.   Imma Youjo the Complete Collection disc 3 PROOF
293.   Imma Youjo the Complete Collection disc 4 PROOF
294.   Imma Youjo the Complete Collection disc 5 PROOF
295.   Amateur Old Lesbians PROOF
296.   Dangerous Games PROOF
297.   Fat Bean Flicking Lesbians PROOF
298.   Midget Gone Lesbo PROOF
299.   Suggestive Behavior PROOF
300.   Elexis And Her Girlfriends 2 PROOF
301.   Mommy's Boi disc 1 PROOF
302.   Mommy's Boi disc 2 PROOF
303.   Strapped Dykes 2 disc 1 PROOF
304.   Strapped Dykes 2 disc 2 PROOF
305:   Cool Devices the Complete Series Collection disc 1 PROOF
306:   Cool Devices the Complete Series Collection disc 2 PROOF
307:   Cool Devices the Complete Series Collection disc 3 PROOF
308.   The Four disc 1 PROOF
309.   The Four disc 2 PROOF
310.   The Four disc 3 PROOF
311.   The Four disc 4 PROOF
312.   Road Queen 1 PROOF
313.   Road Queen 12 PROOF
314.   Evil BBW Gold 2 PROOF
315.   Evil BBW Gold 3 PROOF
316.   Dirty 30's Squirting Lesbians PROOF
317.   Lesbian Squirting Midgets PROOF
318.   Expert Guide To Anal Sex PROOF
319.   Ghostlusters PROOF
320.   Strap For Teacher 2 PROOF
321.   I Kiss Girls 2 PROOF
322.   Dez's Dirty Weekend 4 PROOF
323.   Star Wars XXX disc 1 PROOF
324.   Star Wars XXX disc 2 PROOF
325.   Swingers At Big Bear PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.58 Page 58 of 111



326.   Big And Real 5 PROOF
327.   Who's Your Mommy PROOF
328.   Operation Sex Siege PROOF
329.   Perryvision 3 PROOF
330.   Spartacus MMXII disc 1 PROOF
331.   Spartacus MMXII disc 2 PROOF
332.   Lesbian Psychotherapist PROOF
333.   Secretary PROOF
334.   A Few Good Women PROOF
335.   Anus The Menace PROOF
336.   Bonfire of the Panties PROOF
337.   Jungle Beaver PROOF
338.   Boom Boom Valdez PROOF
339.   White Women PROOF
340.   Getting Personal PROOF
341.   Big Thrill PROOF
342.   Visions of Jeanne PROOF
343.   Sleeping Around PROOF
344.   Hotel Paradise PROOF
345.   Lust Italian Style PROOF
346.   Hot Wire PROOF
347.   Pumping Flesh PROOF
348.   Voluptuous PROOF
349.   Once Upon a Temptress PROOF
350:   Climax PROOF
351.   Dreams PROOF
352.   Sleaze Show PROOF
353.   Art of Passion PROOF
354.   Affairs of the Heart PROOF
355.   Whoriental Sex Academy Box Set disc   1   PROOF
356.   Whoriental Sex Academy Box Set disc   2   PROOF
357.   Whoriental Sex Academy Box Set disc   3   PROOF
358.   Whoriental Sex Academy Box Set disc   4   PROOF
359.   Top Heavy PROOF
360.   Sweet Chocolate PROOF
361.   Black Throat PROOF
362.   Satisfaction Jackson PROOF
363.   Chocolate Chips PROOF
364.   Goin' Down Slow PROOF
365.   Hate To See You Go PROOF
366.   Dirty Shary PROOF
367.   Dr. Strange Sex PROOF
368.   Interlude of Lust PROOF
369.   Nightlife PROOF
370.   Trinity Brown PROOF
371.   Dirty Blonde PROOF
372.   The Neighbor PROOF
373.   Hanky Panky PROOF
374.   Hot Buttered Blues PROOF
375.   Ribald Tales of Cantebury PROOF
376.   Indecent Exposure PROOF
377.   Jack And Jill 2 PROOF
378.   Lust on the Orient Express PROOF
379.   Sex On Film PROOF
380.   Brandy And Alexander PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.59 Page 59 of 111



381.   Getting Lucky PROOF
382.   I Like To Watch PROOF
383.   Jezebel PROOF
384.   Weekend Warriors PROOF
385.   Splendor In The Ass PROOF
386.   Jackie And Jill PROOF
387.   Lust Weekend PROOF
388.   Love Dreams PROOF
389.   Desperately Seeking Susie PROOF
390.   Soft Warm Rain PROOF
391.   Sexpertease PROOF
392.   Rio Heat PROOF
393.   50 Million Dollar Cherry PROOF
394.   Dream Jeans PROOF
395.   Hard Choices PROOF
396.   Flesh And Ecstacy PROOF
397.   Grand Prixxx PROOF
398.   Captain Hooker And Peter Porn PROOF
399.   Crystal Blue PROOF
400.   Programmed For Pleasure PROOF
401.   Don't Get Them Wet PROOF
402.   Viper's Place PROOF
403.   BYOB PROOF
404.   Summer of '72 PROOF
405.   Wicked Whispers PROOF
406.   Heart of Darkness PROOF
407.   Nothing To Hide 2 PROOF
408.   Mobster's Wife PROOF
409.   Control PROOF
410.   Cloud 9 PROOF
411.   Pin-up PROOF
412.   Glass Cage PROOF
413.   Fixation PROOF
414.   Special Delivery PROOF
415.   Deep And Wet PROOF
416.   Ghostess With The Mostess PROOF
417.   Pretty Peaches 3 PROOF
418.   Naughty Network PROOF
419.   Garden of Shadows 2: Faith disc 1 PROOF
420.   Garden of Shadows 2: Faith disc 2 PROOF
421.   Pleasureland   PROOF CASE
422.   Roommates(Vivid) PROOF
423.   Let's Get Physical PROOF
424.   Hardcore Hairdresser PROOF
425.   Camera Shy PROOF
426.   Playgirls of Munich PROOF
427.   For Love of Money PROOF
428:   Squealer PROOF
429.   For Richer For Poorer PROOF
430.   Sexcapades PROOF
431.   Sinister Sister PROOF
432.   Are We In Love? PROOF
433.   Miles From Needles PROOF
434.   Masseuse 3 PROOF
435.   Night Vision PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.60 Page 60 of 111



436. Sex Zone PROOF
437. Secret Mistress PROOF
438. Conflict PROOF
439. Young, Wild, and Wonderful PROOF
440. Suzie Superstar PROOF
441. That's My Daughter PROOF
442. Fantasy World PROOF
443. Urban Cowgirls PROOF
444. Secrets of A Willing Wife PROOF
445 Sweet Young Foxes PROOF
446. One Page of Love PROOF
447. Spirit of Seventy Sex PROOF
448. Legend of Lady Blue PROOF
449. Indecent Pleasures PROOF
450. Manhattan Mistress PROOF
451. Kate & The Indians PROOF
452. Candy Goes To Hollywood PROOF
453. Ceremony PROOF
454. Girls In Blue 1 and 2 PROOF
455. Deep Rub PROOF
456. American Desire PROOF
457. Dangerous When Wet PROOF
458. Anna Obsessed PROOF
459. Babylon Blue PROOF
460. Corporate Assets 1 PROOF
461. Blonde Goddess PROOF
462. Teens Vs.Milfs 50+ PROOF
463. Tongue My Ass PROOF
464. Outlaw Ladies 1 PROOF
465. Charli PROOF
466. Eruption PROOF
467. Body Talk PROOF
468. Reel People PROOF
469. Phil Varone's Secret Sex Stash PROOF
470. Anyone But My Husband PROOF
471. Erotic World of Angel Cash PROOF
472. Erotic City PROOF
473. Let's Talk Sex PROOF
474. Trashi PROOF
475. Hot Dallas Nights PROOF
476. Rich Quick Private Dick PROOF
477. Screwples PROOF
478. Body Love PROOF
479. Girls of the Orient PROOF
480. Scorpio Rising PROOF
481. Taboo 3 PROOF PROOFLL
482. Lady's Choice PROOF
483. Sextrology PROOF
484. Temptations PROOF
485. Blonde Velvet PROOF
486. Inside Jennifer Welles PROOF
487. Expose Me, Lovely PROOF
488. Material Girl PROOF
489. New Love PROOF
490. Titsicle PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.61 Page 61 of 111



491.   Devil's Blackjack PROOF
492.   Sweet Things PROOF
493:   Just Like That PROOF
494.   In The Pink PROOF
495.   Glamazon PROOF
496.   Long Story Short PROOF
497.   Candelabra PROOF
498.   Pillow Talk PROOF
499.   Shy PROOF
500.   Double Exposure PROOF
501.   Sentenced PROOF
502.   Last Rose PROOF
503.   Stunner PROOF
504.   Cousin Betty PROOF
505.   Brother And Sister PROOF
506.   Revenge of the Petites disc 1 PROOF
507.   Revenge of the Petites disc 2 PROOF
508.   Revenge of the Petites disc 3 PROOF
509.   Shooter PROOF
510.   Black Widow PROOF
511.   Conflict PROOF
512.   Amateur Beaver Hunt PROOF
513.   My Wife's Best Friend PROOF
514.   Little French Maid PROOF
515.   Forbidden PROOF
516.   On Your Honor PROOF PROOF CASE
517.   Heart Breaker PROOF
518.   Blue Magic PROOF
519.   She's So Fine PROOF
520.   Fatal Passion PROOF
521.   Diary of Desire PROOF
522.   Prisoner PROOF
523.   Dirty Secrets PROOF
524.   Devil To Pay PROOF
525.   Debbie Goes To College
526.   Screamer PROOF
527.   Sensations PROOF
528.   Fireworks PROOF
529.   Commercial World PROOF
530.   After Midnight PROOF
531.   Couples PROOF
532.   Bella PROOF
533.   Turn About PROOF
534.   A Little Nookie PROOF
535.   In All The Right Places PROOF
536.   Please, Mr. Postman PROOF
537.   Dirty Movies PROOF
538.   Divine Decadence PROOF
539.   Insatiable Janine PROOF
540.   Private Life of Pamela Mann disc 1 PROOF
541.   Private Life of Pamela Mann disc 2 PROOF
542:   You Make Me Wet PROOF
543.   Sometimes Sweet Susan PROOF
544.   Triple Exposure PROOF
545.   Slave To Love PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.62 Page 62 of 111



546.   Virgin Dreams PROOF
547.   Two Women PROOF
548.   Blonde Next Door PROOF
549.   Getting Off PROOF
550.   Furburgers
551.   Neo Pornographia 1
552.   Opera
553.   Battle Of The Glands
554.   Friday The 13th Nude Beginning Part   2
555.   Hello Molly
556.   Max Hardcore Extreme Schoolgirls 14
557.   Max Hardcore Extreme Schoolgirls 16
558.   R.E.A.L.
559.   Trash Talkin' Co-Eds
560.   High Desert Pirates
561.   Brown Eyed Blonde
562.   Absolutely Adorable
563.   Sacred Sin disc 1
564.   Sacred Sin disc 2
565.   Catherine disc 1
566.   Catherine disc 2
567.   Much More To Love
568.   Cashmere
569.   Pussy Kat
570.   Upload disc 1
571.   Upload disc 2
572.   Upload disc 3
573.   Upload disc 4
574.   Hot Rackets
575.   Diva 1
576.   Diva 2
577.   Diva 3
578.   Diva 4
579.   Trophy Whores 2
580.   Desigarro Anal
581.   Le Virgine de Putero
582.   Ass Jazz 4
583.   Panochita's Caliente
584.   Sunset Thomas 4 on 1                  PROOF RECEIPT   15.21
585.   Unbelievable Sex 10
586.   Curse of the Catwoman                 PROOF RECEIPT   15.21
587.   Something About Mary
588.   Mondo Porno                           PROOF RECEIPT   13.99
589.   Asia Carrera 4 on 1                   PROOF RECEIPT   15.21
590.   Wet Rainbow
591.   Baby Face 2
592.   Wicked One
593.   Strap Attack 2
594.   Lover's Lane
595.   Babysitters
596.   Ginger Lynn 4 on 1                    PROOF RECEIPT   15.21
597.   Tower of Power
598.   Fantasy Girls PROOF
599.   Coed Fever PROOF
600.   Scent of Heather PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.63 Page 63 of 111



601.   Artemesia PROOF
602.   Showdown PROOF
603.   Love Letters PROOF
604.   Ghost Town PROOF
605.   White Wedding PROOF
606.   Housekeeper PROOF
607.   Heiress PROOF
608.   On Trial 4 PROOF PROOFLL
609.   I Was A Teenage MILF PROOF
610.   Taking of Christina PROOF
611.   Through The Looking Glass PROOF
612.   Zara's Revenge PROOF
613.   Batteries Included PROOF
614.   Above The Knee PROOF
615.   Joyride PROOF
616.   Pimp PROOF
617.   Set Up PROOF
618.   Girlfriend PROOF
619.   Third Date PROOF
620.   Introducing Alexis PROOF
621.   Kobe's Tie PROOF
622.   Deception PROOF
623.   Strictly Conversation PROOF
624.   Funny Bone PROOF
625.   Silent Echoes PROOF
626.   Stripper PROOF
627.   Sparks PROOF
628.   Love Em Or Leave Em PROOF
629.   Layout disc 1 PROOF
630.   Layout disc 2 PROOF
631.   Grudge PROOF
632.   Awakening PROOF
633.   20 Questions PROOF
634.   Love Games PROOF
635.   Cry Wolf PROOF
636.   Heat Wave PROOF
637.   Final Taboo PROOF
638.   I Love My Ass PROOF
639.   Jennifer Ate PROOF
640.   Decadence PROOF
641.   Body Shots PROOF
642.   Erotic Zones PROOF
643.   One Good Minute PROOF
644.   Talent Scout PROOF
645.   Whatever It Takes PROOF
646.   Tonight PROOF
647.   That's Outrageous PROOF
648.   X Marks The Spot PROOF
649.   Inside Olinka PROOF
650.   Alpha 15 PROOF
651.   Etv
652.   Eye Candy Refocused             PROOF RECEIPT   13.99
653.   Garage Girls
654.   Easy
655.   Insatiable 2
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.64 Page 64 of 111



656.   Train My White Ass
657.   Search For The Snow Leopard
658.   Sore Throat
659.   Face Fucked
660.   Dirty Western
661.   Air Bags 2
662.   Loose Lifestyles
663.   Open Nightly
664.   Latex
665.   Pleasure Game
666.   Dirty Girls
667.   Centerspread Girls
668.   Secret Urges
669.   Little Miss Curious
670.   MiMi
671.   Desperate Women
672.   Secret Passions
673.   Bi Sex 4 pack
674.   Too Naughty To Say No
675.   Neon Nights disc 1
676.   Neon Nights disc 2
677.   D: Vine Luv disc 1
678.   D: Vine Luv disc 2
679:   D: Vine Luv disc 3
680.   Stepmother's Sin
681.   8 to 4
682.   L.A. Fashion Girls
683.   Pizza Girls
684.   Dream Girls
685.   Amanda By Night
686.   Red Vibe Diaries
687.   Femmes On Fire
688.   Electric Sex
689.   Stacy Valentine 4 on 1
690.   Slightly Used
691.   Big Game
692.   Seven Deadly Sins
693.   Hell on Heels
694.   Brat
695.   Dog Walker
696.   Crazy With The Heat PROOF
697.   Angel Puss PROOF
698.   Vista Valley PTA PROOF
699.   Summer In Heat PROOF
700.   Talk Dirty To Me PROOF
701.   Nightshift Nurses             PROOF RECEIPT      9.94
702.   Bad Wives 2                   PROOF RECEIPT      9.94 PROOFLL
703.   Hot Spa                       PROOF RECEIPT      9.94
704.   Lisa
705.   If My Mother Only Knew
706.   Wild Dallas Honey
707.   Granny Anal Queens 2
708.   Never Sleep Alone
709.   I Want To Be Bad
710.   Winkers #2
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.65 Page 65 of 111



711.   Strap-on MILF's
712.   Mature Kink Orgy 3
713.   Body Builders In Heat 6
714.   Animal Variety Volume 13 (missing 1 disc)
715.   Animal Variety Volume 8 disc 2
716.   Animal Variety Volume 10 disc 2
717.   Animal Variety Volume 10 disc 3
718.   Depraved Fantasies
719.   Ecstasy Girls
720.   Lady Be Good
721.   Older Women And Younger Women 2
722.   Older Women And Younger Women 3     PROOF RECEIPT    16.64
723.   Older Women And Younger Women 5
724.   Euphoria disc 1                     PROOF RECEIPT    19.99
725.   Euphoria disc 2
726.   Debbie Does Dallas 2                PROOF RECEIPT     9.94
727.   Peak of Pandora
728.   Breeders             PROOFCASE      PROOF RECEIPT     9.94
729.   Sex World 2002                      PROOF RECEIPT     6.97
730.   Space Nuts disc 1                   PROOF RECEIPT    19.99
731.   Space Nuts disc 2
732.   Opening of Misty Beethoven
733.   Barbara Broadcast
734.   Bobby Sox
735.   Lesbian Mature Women 6
736.   Bordello Blues
737.   Caught From Behind 7
738.   Caught From Behind 8
739.   Hard Rockin' Babes
740.   Moondance
741.   This Is Your Sex Life
742.   Anything Goes
743.   Xcalibur 1 disc 1 PROOF PROOFCASE
744.   Xcalibur 1 disc 2 PROOF PROOFCASE
745.   Xcalibur 3 disc 2
746.   Xcalibur 3 disc 1
747.   I Wanna Buttfuck A Fatty 1 PROOF
748.   I Wanna Buttfuck A Fatty 2 PROOF
749.   I Wanna Buttfuck A Fatty 3 PROOF PROOFCASE
750.   I Wanna Buttfuck A Fatty 4 PROOF
751.   Squirting Queefing Co-Eds 1 PROOF
752.   Squirting Queefing Co-Eds 2 PROOF PROOFCASE
753.   Candy's Little Sister Sugar PROOF PROOFCASE
754.   Sodom 1 PROOF
755.   Sodom 2 PROOF
756.   Sodom 3 PROOF
757.   Sodom 4 PROOF
758.   Don't Make Me Beg 2 PROOF
759.   New Girls PROOF
760.   Risque Girls PROOF
761.   Look What I Found In The Street 4 PROOF
762.   Immaculate Erection PROOF
763.   Looking In PROOF
764.   Emotions PROOF
765.   Our Major Is Sex PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.66 Page 66 of 111



766.   Sold PROOF
767.   Tangled Web PROOF
768.   Desire(VCA) PROOF
769.   Voices In My Bed PROOF
770.   Emperor disc 1 PROOF
771.   Emperor disc 2 PROOF
772.   Fantasy Exchange PROOF
773.   Dancers PROOF
774.   Memphis Cathouse Blues PROOF
775.   Still Hard To Stop PROOF
776.   Faithless PROOF
777.   Shipwreck PROOF
778.   Paying The Piper PROOF
779.   San Fernando Valley Girls PROOF
780.   Steamy Windows PROOF
781.   Daydreams Nightdreams PROOF
782.   Vortex PROOF
783.   To Protect And Service PROOF
784.   Show And Tell PROOF
785.   Private Pleasures of A Woman PROOF
786.   Hansel And Gretel PROOF
787.   Divorce Court 2 PROOF
788.   Squalor Motel PROOF
789.   Rockin' The Boat PROOF
790.   Quantum Deep PROOF
791.   South by Southeast PROOF
792.   Future Sodom PROOF
793.   Carnival of Knowledge PROOF
794.   Little Asian Ass Lickers 2 PROOF
795.   Stella In Starlight PROOF
796.   Tail For Sale PROOF
797.   Marathon PROOF
798.   Lady Ass Lickers 7 PROOF
799.   In Sex PROOF
800.   Runaway Butts 3 PROOF
801.   Slant Eye For The Straight Guy 2 PROOF
802.   Devil In Miss Jones 3 PROOF
803.   Devil In Miss Jones 4 PROOF
804.   University Coeds 16 PROOF
805.   Bad Girls 1 PROOF
806.   Taboo 13 PROOF
807.   Taboo 15 PROOF
808.   Trashy Lady PROOF
809.   Taped College Confessions 10 PROOF
810.   Un-natural Sex 14 PROOF
811.   Airtight
812.   Sperm Swap 2 PROOF
813.   A2M 3 PROOF
814.   Nasty Filthy Cab Rides 10 PROOF
815.   Ripe 2 PROOF
816.   Perverted Point of View PROOF
817.   Greatest Sodomania Scenes Ever part 1 disc   1   PROOF
818.   Greatest Sodomania Scenes Ever part 1 disc   2   PROOF
819.   Greatest Sodomania Scenes Ever part 1 disc   3   PROOF
820.   Greatest Sodomania Scenes Ever part 2 disc   1   PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.67 Page 67 of 111



821.   Greatest Sodomania Scenes Ever part 2 disc 2   PROOF
822.   Greatest Sodomania Scenes Ever part 2 disc 3   PROOF
823.   Greatest Sodomania Scenes Ever part 3 disc 1   PROOF
824.   Greatest Sodomania Scenes Ever part 3 disc 2   PROOF
825.   Greatest Sodomania Scenes Ever part 3 disc 3   PROOF
826.   Virtual Vivid Girl Sunny Leone disc 1 PROOF
827.   Virtual Vivid Girl Sunny Leone disc 2 PROOF
828.   Kelly The Coed 15 PROOF
829.   Assman 14 PROOF
830.   Up'rclass 3 PROOF
831.   American Girl
832.   Trophy PROOF
833.   Chauffeur's Daughter disc 1 PROOF
834.   Chauffeur's Daughter disc 2 PROOF
835.   Forever Night PROOF
836.   Deep Inside Annie Sprinkle disc 1 PROOF
837.   Deep Inside Annie Sprinkle disc 2 PROOF
838.   Deep Inside Annie Sprinkle disc 3 PROOF
839.   Maraschino Cherry disc 1 PROOF
840.   Maraschino Cherry disc 2 PROOF
841.   Fresh Newcummers 3 PROOF
842.   Pyramid PROOF
843.   Must Be 18 With Proof PROOF
844.   Sexy Nurses 1 PROOF
845.   Sexy Nurses 2 PROOF
846.   Sexy Nurses 3 PROOF
847.   Bend Over And Say Aah 3 PROOF
848.   Squirt Gangbang 2 PROOF
849.   In The Flesh PROOF
850.   Lolita PROOF
851.   Boiling Point PROOF
852.   Sex Asylum 4 PROOF
853.   Pretty Little Latinas 10 PROOF
854.   Poor Little Rich Girl 2 PROOF
855.   3 Wishes PROOF
860.   Loose Times At Ridley High PROOF
861.   Juicy Lucy PROOF
862.   Double Pleasures
863.   Big Love
864.   Another Anal Movie PROOF
865.   Never So Deep PROOF
866.   Babylon Pink disc 1 PROOF
867.   Babylon Pink disc 2 PROOF
868.   Mary Mary PROOF
869.   Grumpiest Old Women PROOF
870.   Fucking At 50 4
871.   Big Bad Grannys PROOFLL
872.   Mommy Got Boobs 5 PROOF
873.   Mask
874.   Lusty Busty Dolls 7 PROOF
875.   Naughty Little Nymphos 15 PROOF
876.   Naughty Little Nymphos 16 PROOF
877.   Naughty Little Nymphos 17 PROOF
878.   Naughty Little Nymphos 18 PROOF
879.   Naughty Little Nymphos 19 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.68 Page 68 of 111



880.   Panochitas Gorditas 1       PROOF RECEIPT   15.34
881.   Panochitas Gorditas 2       PROOF RECEIPT   15.34
882.   Panochitas Gorditas 3       PROOF RECEIPT   18.18
883.   Panochitas Gorditas 4 PROOF
884.   Mother Daughter Exchange Club 2
885.   DVDA
886.   Obsession
887.   Older Women, Younger Women 8
888.   Shot At Home 4
889.   Obscene Behavior 5
890.   Art of Kissing
891.   Jack's P.O.V. 13
892.   Cherries 56
893.   Dear Fanny
894.   Corruption disc 1
895.   Corruption disc 2
896.   Corruption disc 3
897.   Triple Stacked 11 PROOF
898.   Triple Stacked 3 PROOF
899.   Triple Stacked 6 PROOF
900.   Triple Stacked 7 PROOF
901.   Triple Stacked 10 PROOF
902.   Triple Stacked 13 PROOF
903.   Every Woman Has A Fantasy 1 and 2 PROOF
904.   Every Woman Has A Fantasy 3 PROOF
905.   Kiss My Ass 1 PROOF
906.   Kiss My Ass 2 PROOF
907.   Kiss My Ass 3 PROOF
908.   Kiss My Ass 4 PROOF
909.   Older and Anal 1 PROOF
910.   Older and Anal 2 PROOF
911.   Older and Anal 3 PROOF
912.   Older and Anal 4 PROOF
913.   Granny's Gone Anal disc 1
914.   Granny's Gone Anal disc 2
915.   Granny's Gone Anal disc 3
916.   Granny's Gone Anal disc 4
917.   Granny's Gone Anal disc 5
918.   Granny's Gone Anal disc 6
919.   International Lesbian Affair 2 PROOF
920.   International Lesbian Affair 9 PROOF
921.   International Lesbian Affair 6 PROOF
922.   International Lesbian Affair 11 PROOF
923.   International Lesbian Affair 7 PROOF
924.   International Lesbian Affair 4 PROOF
925.   International Lesbian Affair 3 PROOF
926.   International Lesbian Affair 5 PROOF
927.   Facesitter 3 PROOF
928.   Anal Lesbian Sweethearts disc 1 PROOF
929.   Anal Lesbian Sweethearts disc 2 PROOF
930.   Lesbian Dolls 4
931.   Lesbian Dolls 6 PROOF
932.   Lesbian Dolls 7 PROOF
933.   Lesbian Dolls 10 PROOF PROOFCASE
934.   Sopornos 1 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.69 Page 69 of 111



935.   Sopornos 2 PROOF
936.   Sopornos 3 PROOF
937.   Sopornos 4 PROOF
938.   Secret Desires PROOF PROOFCASE
939.   Abby Winters 4 pack disc 1
940.   Abby Winters 4 pack disc 2
941.   Abby Winters 4 pack disc 3
942.   Abby Winters 4 pack disc 4
943.   Your Mom Tossed My Salad
944.   Uranus Experiment disc 1
945.   Uranus Experiment disc 2
946.   Uranus Experiment disc 3
947.   Uranus Experiment disc 4
948.   Taboo American Style 1
949.   Taboo American Style 2
950.   Taboo American Style 3
951.   Taboo American Style 4
952.   Big Wet Asses 15
953.   Asian Chunky Chicks
954.   Sex City disc 1
955.   Sex City disc 2
956.   Cheerleaders disc 1
957.   Cheerleaders disc 2
958.   Jiggly Queens PROOF
959.   30 Years of Big Busts disc 1 PROOF
960.   30 Years of Big Busts disc 2 PROOF
961.   Belladonna's Fucking Girls Again disc 1 PROOF
962.   Belladonna's Fucking Girls Again disc 2 PROOF
963.   On My Dirty Knees PROOF
964.   MILF Next Door 8 PROOF
965.   Wonderland PROOF
966.   Expensive Taste PROOF
967.   Long Ranger PROOF
968.   Hot Stuff PROOF
969.   Hothouse Rose 1 PROOF
970.   Hothouse Rose 2 PROOF
971.   In Style PROOF
972.   Queen of Smut PROOF
973.   Original Sin PROOF
974.   Generation X PROOF
975.   Suite 18 PROOF
976.   Sex At Six PROOF
977.   Blu Bayou PROOF
978.   Strange Curves PROOF
979.   Chinatown 2 PROOF
980.   Batfxxx disc 1 PROOF
981.   Batfxxx disc 2 PROOF
982.   Playing With Fire PROOF
983.   Sensual Encounters of the... PROOF
984.   Dynamic Vices PROOF
985.   Honey I Blew Everybody PROOF
986.   Deceit PROOF
987.   Sextet PROOF
988.   Beyond Your Wildest Desires PROOF
989.   Henri Pachard 4 on 1 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.70 Page 70 of 111



990. Budding of Brie PROOF
991. Comeback PROOF
992. Adventures of Buttman PROOF
993. Nurse Nancy PROOF
994. Anal Nurse Scam PROOF
995. Midnight Librarians PROOF
996. Sex Commandos PROOF
997. Realities PROOF
998. Wishbone PROOF
999 Double Air Bags 7
1000. Big Clits Big Lips 3
1001. Big Clits Big Lips 2
1002. Big Clits Big Lips 5
1003. Private Teacher
1004. Maddams Family
1005. Golden Touch
1006. Satisfactions
1007. Dinner Party
1008. My Plaything: Gauge
1009. Ready To Drop 31
1010. Ready To Drop 32
1011. Ready To Drop 39
1012. Ready To Drop 41
1013. Amazing Tails 3
1014. Stiff Competition
1015. Debbie Does Dallas 3
1016. Young and Innocent
1017. Trash In The Can
1018. Prom Girls
1019. Last Condom
1020. Street Angels
1021. Pillowman
1022. Passages 3 PROOFLL
1023. Immortal Desire
1024. Hands Off
1025. Sex Appraisals
1026. Babes Illustrated 11         PROOF RECEIPT     22.81
1027. Pro Ball
1028. Dial A Nurse
1029. Obsexxed
1030. Tight Spot
1031. Portrait of an Affair
1032. Gimme An X
1033. Trouble
1034. Panties
1035. Masseuse 2
1036. No Motive
1037. Young Nurses In Lust
1038. Peeping Tom
1039. Fashionistas disc 1
1040: Fashionistas disc 2
1041: Fashionistas disc 3
1042. Honeydrippers
1043. Country Girls In Heat
1044. Old Grannies Young Panties
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.71 Page 71 of 111



1045.   Cafe Flesh 3                   PROOF RECEIPT     9.94
1046.   Miami Spice 2
1047.   New Barbarians 2               PROOF RECEIPT     9.94
1048.   Looker           PROOF RECEIPT             14.43
1049.   Bodyslammin' 3 PROOFLL
1050.   Pretty Peaches 2               PROOF RECEIPT      9.94
1051.   Anal Misconduct
1052.   Humongous Squirting Knockers PROOF
1053.   Female Athletes PROOF
1054.   Belle duJour PROOF
1055.   Scotty's X Rated Movie PROOF
1056.   Let My Puppets Come PROOF
1057.   Riders PROOF
1058.   Boobs, Butts and Bloopers PROOF
1059.   Mad Love PROOF
1060.   Point of Entry PROOF
1061.   Lady Lust PROOF
1062.   Master of Pleasure PROOF
1063.   Lick Bush PROOF
1064.   Psychosexuals 2 PROOF
1065.   Drop Sex 2 PROOF PROOFLL
1066.   Wild Things 1 PROOF PROOFLL
1067.   Sex And Violins disc 1 PROOF
1068.   Sex And Violins disc 2 PROOF
1069.   Dixie Ray, Hollywood Star PROOF
1070.   Tangerine PROOF
1071.   Wet PROOF
1072.   Expose Me Again PROOF
1073.   Sorority Sex Kittens 3 PROOF PROOFLL
1074.   Wildcats PROOF
1075.   Curse Eternal disc 1 PROOF
1076.   Curse Eternal disc 2 PROOF
1077.   Flashpoint PROOF
1078.   Fallen disc 1 PROOF
1079.   Fallen disc 2 PROOF
1080.   Fallen disc 3 PROOF
1081.   Marty Zion's Liquid PROOF
1082.   Orgy In Black PROOF PROOFCASE
1083.   Les Vampyres disc 1 PROOF
1084.   Les Vampyres disc 2 PROOF
1085.   Les Vampyres disc 3 PROOF
1086.   Wanna Fuck My Wife, Gotta Fuck Me Too 1 PROOF PROOFCASE
1087.   Watchers PROOF PROOFCASE
1088.   Innocent Taboo PROOF
1089.   Clockwork Orgy PROOF
1090.   Wrong Snatch PROOF
1091.   Squirting Grannies
1092.   Sextrterrestials PROOF
1093.   Butt Detective PROOF
1094.   Forced To Lactate 5
1095.   Forced To Lactate 7
1096.   Fade To Black 2 PROOF PROOFCASE
1097.   Private Gladiator disc 1 PROOF
1098.   Private Gladiator disc 2 PROOF
1099.   Private Gladiator disc 3 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.72 Page 72 of 111



1100.   Private Gladiator disc 4 PROOF
1101.   Miscreants PROOF
1102.   Blonde Justice 2 PROOF
1103.   Supermodel PROOFCASE
1104.   Strap On Sally 9 PROOF
1105.   Strap On Sally 10 PROOF
1106.   Strap On Sally 11 PROOF
1107.   Intensive Care Unit PROOF PROOFCASE
1108.   Bisexual Dreamer PROOF PROOF CASE
1109.   Bisexual Encounters of the Extreme Kind PROOF PROOFCASE
1110.   Wide Open Spaces PROOF PROOFCASE
1111.   Hot Rats PROOF
1112.   Smells Like Sex PROOF
1113.   Anal Security Squad PROOF
1114.   Girls Who Lust PROOF
1115.   Real Girls Real Sex PROOF
1116.   Ultimate Thrill PROOF
1117.   Hardcore Cafe PROOF
1118.   Baroness PROOF
1119.   Dream Lovers PROOF
1120.   Field of Schemes 8 PROOF
1121.   Raunchy Girls PROOF
1122.   Girls In Rhythm PROOF
1123.   Brazillian Connection PROOF
1124.   Marry A Millionaire PROOF
1125.   Naked Truth PROOF
1126.   976-97DD PROOF
1127.   Superstition PROOF
1128.   Blonde Angel PROOF
1129.   Nurses PROOF
1130.   Facade PROOF
1131.   Blonde PROOF
1132.   Hot Dreams PROOF
1133.   Twist of Fate PROOF
1134.   Reflections In A Window PROOF
1135.   Country Comfort PROOF
1136.   Starlet PROOF
1137.   Rapunzel PROOF
1138.   Secret Star PROOF
1139.   Beautiful PROOF
1140.   Laptop PROOF
1141.   Party Doll A Go Go 1 and 2 PROOF
1142.   A Woman Scorned PROOF
1143.   Encore PROOF
1144.   To De For PROOF
1145.   Head To Head PROOF
1146.   Statues PROOF
1147.   Broken Promises PROOF
1148.   Tropic of Eros PROOF
1149.   Dance Naked PROOF
1150.   Girls Wanting Girls PROOF
1151.   Kinky Couples PROOF
1152.   Taming of Savannah PROOF
1153.   1001 Erotic Nights 2 PROOF
1154.   800 Fantasy Lane PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.73 Page 73 of 111



1155.   Nine Lives of a Wet Pussycat PROOF
1156.   African Heat PROOF
1157.   All The Senator's Girls PROOF
1158.   Amanda By Night 2 PROOF
1159.   Awakening of Sally PROOF    PROOF RECEIPT
1160.   Betrayed PROOF
1161.   Beyond The Denver Dynasty PROOF
1162.   Black Room PROOF
1163.   Blind Spot PROOF
1164.   Bodacious Ta Ta's PROOF
1165.   Candy Stripers PROOF
1166.   Captive PROOF
1167.   Conquest PROOF
1168.   Coming of Angels 2 PROOF
1169.   Cover To Cover PROOF
1170.   Creasemaster PROOF
1171.   Dangerous Tides PROOF
1172.   Desert Moon PROOF    PROOF RECEIPT
1173.   Desire (VCX) PROOF
1174.   Desires Within Young Girls PROOF
1175.   Double Your Pleasure PROOF
1176.   Fantasy PROOF
1177.   Felicia PROOF
1178.   Film Buff PROOF
1179.   From Russia With Lust PROOF    PROOF RECEIPT
1180.   The Good The Bad And The Wicked PROOF
1181.   Handicap Sex 4 PROOF
1182.   Her Name Was Lisa PROOF
1183.   High School Memories PROOF
1184.   House On Chasey Lane PROOF
1185.   In The Money PROOF
1186.   Interview With Raylene PROOF
1187.   Just Between Us PROOF
1188.   Knockin' da Booty PROOF
1189.   Lez Be Hippo's 4 PROOF
1190.   Lipstick Lesbians 2 PROOF    PROOF RECEIPT
1191.   Little Me And Marla Strangelove PROOF
1192.   Love And War PROOF
1193.   Love Bus PROOF
1194.   Luna Chick PROOF
1195.   Lust At Sea PROOF
1196.   Odyssey PROOF
1197.   Ona's Doll House 4 PROOF     PROOF RECEIPT
1198.   Soaking Wet Cotton Panties 9 PROOF
1199.   Screw My Husband Please 1 PROOF
1200.   Screw My Husband Please 2 PROOF
1201.   Screw My Husband Please 3 PROOF
1202.   Screw My Husband Please 4 PROOF
1203.   Screw My Husband Please 5 PROOF
1204.   Girls In The Mood PROOF
1205.   Girls Go Hardcore PROOF
1206.   Girls Craving Girls PROOF
1207.   My Plaything Gauge
1208.   Oriental Blue PROOF
1209.   Over The Counter PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.74 Page 74 of 111



1210.   Pandora's Mirror PROOF
1211.   Park Avenue PROOF
1212.   Pink Ladies PROOF
1213.   Reflections PROOF
1214.   Ritual PROOF
1215.   Rough Draft PROOF
1216.   Safe Cracker PROOF     PROOF RECEIPT
1217.   Satisfiers of Alpha Blue PROOF
1218.   Seven Seductions of Madame Lau PROOF
1219.   Sex Boat PROOF
1220.   Sleepy Head PROOF
1221.   Slit Skirts PROOF
1222.   Soft Places PROOF
1223.   Spectators PROOF
1224.   Speedway PROOF
1225.   Spies And Lovers PROOF
1226.   Succulent PROOF
1227.   Take Off PROOF
1228.   Teenage Anal Princess PROOF
1229.   Untamed PROOF
1230.   Touch Me In The Morning PROOF
1231.   Up That Latin Ass 2 PROOF
1232.   Virtual Reality 69 PROOF
1233.   Visions of Clair PROOF
1234.   Weekend Fantasy PROOF
1235.   White Fire PROOF
1236.   Chorus Call PROOF
1237.   Trouble With Young Stuff PROOF
1238.   World's First Pregnant Orgy PROOF
1239.   Naughty Victorians PROOF
1240.   Second Coming of Eva PROOF
1241.   Dreams of Misty PROOF
1242.   Naked Bodies PROOF
1243.   Castle Danube PROOF
1244.   Girls That Love Girls PROOF
1245.   The Cult PROOF
1246.   Just Do Me
1247.   Amnesiac PROOF
1248.   Speedster
1249.   Alley PROOF
1250.   Dashed PROOF
1251.   2nd Coming PROOF
1252.   Sex Ads PROOF
1253.   Hot Orchid PROOF
1254.   Hot Property PROOF
1255.   Window PROOF
1256.   Served PROOF
1257.   Boss's Wife PROOF
1258.   Strip Bowling PROOF
1259.   Rawhide PROOF
1260.   Audition PROOF
1261.   Dangerous Games PROOF
1262.   Filters PROOF
1263.   Scope PROOF
1264.   5 Rooms PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.75 Page 75 of 111



1265.   Lotus PROOF
1266.   Restless PROOF
1267.   Concubine PROOF
1268.   Every Which Way She Can PROOF
1269.   Creatures of the Night PROOF
1270.   Fresh PROOF
1271.   Shadowland PROOF
1272.   Beauty Captured PROOF
1273.   Without A Trace PROOF
1274.   Summer Mischief PROOF
1275.   Her Wicked Obsession PROOF
1276.   Love's Passion PROOF
1277.   Last Act PROOF
1278.   Jekyll And Hyde PROOF
1279.   Babylon PROOF
1280.   Sensual Confessions PROOF
1281.   Wife Taker PROOF
1282.   XXXBox
1283.   Geisha's Secrets PROOF
1284.   Looks Like Fun PROOF
1285.   Girl With The Heart Shaped Tattoo PROOF
1286.   Black Boots PROOF
1287.   Paper Tiger PROOF
1288.   Hot Spot PROOF
1289.   The Scent PROOF
1290.   Cleopatra Does Hollywood PROOF
1291.   Domination Nation PROOF
1292.   Kissing Game PROOF
1293.   Vengeance PROOF
1294.   Jungle PROOF
1295.   Vagablonde PROOF
1296.   Shakespeare Revealed PROOF
1297.   Heavy Breathing PROOF
1298.   Jumping Track PROOF
1299.   Make Up PROOF
1300.   Broken English PROOF
1301.   Hard Time PROOF
1302.   Crazy Like A Fox PROOF
1303.   Daily Grind PROOF
1304.   Vice PROOF
1305.   Torrid Tales PROOF
1306.   Three PROOF
1307.   Wild Poppy PROOF
1308.   Endlessly
1309.   Intimate Journey PROOF
1310.   Joy Virus PROOF
1311.   Delerium PROOF
1312.   Veronica's Game PROOF
1313.   End Of The World PROOF
1314.   Perfect PROOF
1315.   Ice Woman PROOF
1317.   Latina Fever PROOF
1318.   Barcelona Sex Secrets PROOF
1319.   Escape From Carpathia PROOF
1320.   Aphrodesia's Diary PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.76 Page 76 of 111



1321.   Blonde In Blue Flannel PROOF
1322.   Hard To Stop PROOF
1323.   Island Fever 4 disc 1 PROOF
1324.   Island Fever 4 disc 2 PROOF
1325.   Island Fever 4 disc 3 PROOF
1326.   Underworld PROOF
1327.   Supermodel 2 PROOF
1328.   The Moment PROOF
1329.   8th Day disc 1 PROOF
1330.   8th Day disc 2 PROOF
1331.   8th Day disc 3 PROOF
1332.   8th Day disc 4 PROOF
1333.   Hercules disc 1 PROOF
1334.   Hercules disc 2 PROOF
1335.   Principles of Lust PROOF
1336.   New Girl PROOF
1337.   Coming of Age PROOF
1338.   Portrait of a Woman PROOF
1339.   Operation Tropical Stormy disc 1 PROOF
1340.   Operation Tropical Stormy disc 2 PROOF
1341.   Operation Tropical Stormy disc 3 PROOF
1342.   Milf Next Door 8
1351.   Grannys 8 disc 1 PROOF
1352.   Grannys 8 disc 2 PROOF
1353.   Grannys 8 disc 3 PROOF
1354.   Grannys 8 disc 4 PROOF
1355.   Older And Anal 1 disc 1
1356.   Older And Anal 1 disc 2
1357.   Older And Anal 1 disc 3
1358.   Older And Anal 1 disc 4
1359.   Older And Anal 1 disc 5
1360.   Older And Anal 1 disc 6
1361.   Lesbian Heavy Hitters 1 PROOF
1362.   Lesbian Heavy Hitters 3 PROOF
1363.   Kelly The Coed 16 PROOF
1364.   Kelly The Coed 13 PROOF
1365.   Kelly The Coed 14 PROOF
1366.   Lactating disc 1 PROOF
1367.   Lactating disc 2 PROOF
1368.   Lactating disc 3 PROOF
1369.   Lactating disc 4 PROOF
1370.   Pretty Little Latinas 9 PROOF
1371.   Pretty Little Latinas 8 PROOF
1372.   Pretty Little Latinas 7 PROOF
1373.   Pretty Little Latinas 11 PROOF
1374.   My Plaything Lexi Belle disc 1 PROOF
1375.   My Plaything Lexi Belle disc 2 PROOF
1376.   My Plaything Lexi Belle disc 3 PROOF
1378.   My Plaything Giana Michaels disc 1 PROOF
1379.   My Plaything Giana Michaels disc 2 PROOF
1380.   My Plaything Giana Michaels disc 3 PROOF
1381.   My Plaything Audrey Bitoni disc 1 PROOF
1382.   My Plaything Audrey Bitoni disc 2 PROOF
1383.   My Plaything Audrey Bitoni disc 3 PROOF
1384.   My Plaything Ashlyn Brooke disc 1 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.77 Page 77 of 111



1385.   My Plaything Ashlyn Brooke disc 2 PROOF
1386.   My Plaything Ashlyn Brooke disc 3 PROOF
1387.   Pretty Little Latinas 13 PROOF
1388.   Pretty Little Latinas 14 PROOF
1389.   Pretty Little Latinas 15 PROOF
1390.   Pretty Little Latinas 16 PROOF
1391.   Pretty Little Latinas 17 PROOF
1392.   Pretty Little Latinas 18 PROOF
1393.   Pretty Little Latinas 19 PROOF
1394.   Pretty Little Latinas 20 PROOF
1395.   Fetish Desires 4 PROOF
1396.   Wow Thats What I Call Anal Sex 2 PROOF
1397.   Shot At Home 5 PROOF
1398.   Shot At Home 6 PROOF
1399.   Shot At Home 7 PROOF
1400.   Shot At Home 8 PROOF
1401.   Shot At Home 9 PROOF
1402.   Shot At Home 34 PROOF
1403.   Shot At Home 33 PROOF
1404.   Shot At Home 32 PROOF
1405.   Shot At Home 31 PROOF
1406.   Shot At Home 30 PROOF
1407.   Shot At Home 3 PROOF
1408.   Shot At Home 29 PROOF
1409.   Shot At Home 28 PROOF
1410.   Shot At Home 27 PROOF
1411.   Shot At Home 26 PROOF
1412.   Shot At Home 25 PROOF
1413.   Shot At Home 24 PROOF
1414.   Shot At Home 23 PROOF
1415.   Shot At Home 22 PROOF
1416.   Shot At Home 21 PROOF
1417.   Shot At Home 20 PROOF
1418.   Shot At Home 2 PROOF
1419.   Shot At Home 19 PROOF
1420.   Shot At Home 18 PROOF
1421.   Shot At Home 17 PROOF
1422.   Shot At Home 16 PROOF
1423.   Shot At Home 15 PROOF
1424.   Shot At Home 14 PROOF
1425.   Shot At Home 13 PROOF
1426.   Shoy At Home 12 PROOF
1427.   Shot At Home 11 PROOF
1428.   Shot At Home 10 PROOF
1429.   Shot At Home 1 PROOF
1430.   Older And Anal 2 disc 1 PROOF
1431.   Older And Anal 2 disc 2 PROOF
1432.   Older And Anal 2 disc 3 PROOF
1433.   Older And Anal 2 disc 4 PROOF
1434.   Older And Anal 2 disc 5 PROOF
1435.   Older And Anal 2 disc 6 PROOF
1436.   Gangbang a teen disc 1 PROOF
1437.   Gangbang a teen disc 2 PROOF
1438.   Gangbang a teen disc 3 PROOF
1439.   Gangbang a teen disc 4 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.78 Page 78 of 111



1440.   Gangbang a teen disc 5 PROOF
1441.   Gangbang a teen disc 6 PROOF
1442.   Ass Toric Erotica disc 1 PROOF
1443.   Ass Toric Erotica disc 2 PROOF
1444.   Ass Toric Erotica disc 3 PROOF
1445.   Ass Toric Erotica disc 4 PROOF
1446.   2 In The Mouth And 1 In The Ass PROOF
1447.   Hey my grandma is a whore 17 PROOF
1448.   Hey my grandma is a whore 18 PROOF
1449.   Hey my grandma is a whore 19 PROOF
1450.   Hey my grandma is a whore 20 PROOF
1451.   Hey my grandma is a whore 5 PROOF
1452.   Hey my grandma is a whore 6 PROOF
1453.   Hey my grandma is a whore 7 PROOF
1454.   Hey my grandma is a whore 8 PROOF
1455.   Pretty Little Latinas 21 PROOF
1456.   Pretty Little Latinas 22 PROOF
1457.   Pretty Little Latinas 23 PROOF
1458.   Pretty Little Latinas 24 PROOF
1459.   Pretty Little Latinas 25 PROOF
1460.   Pretty Little Latinas 26 PROOF
1461.   Pretty Little Latinas 27 PROOF
1462.   Pretty Little Latinas 28 PROOF
1463.   Pretty Little Latinas 29 PROOF
1464.   Fashionistas Safado disc 1 PROOF
1465.   Fashionistas Safado disc 2 PROOF
1466.   Fashionistas Safado disc 3 PROOF
1467.   Fashionistas Safado disc 4 PROOF
1468.   Fashionistas Safado disc 5 PROOF
1469.   Naughty Amateur Texas Tube Steak PROOF
1470.   Naughty Amateur Oklahoma Orgasmic PROOF
1471.   Naughty Amateur New Sexico PROOF
1472.   Naughty Amateur Nevada Nookie PROOF
1473.   Naughty Amateur Montana Maneaters PROOF
1474.   Naughty Amateur Maryland Muffdivers PROOF
1475.   Naughty Amateur Home Videos: Nasty New England PROOF
1476.   Naughty Amateur Home Videos North Carolina Nymphos PROOF
1477.   Naughty Amateur Home Videos 3: Connecticut Climax PROOF
1478.   Naughty Amateur Home Video Nebraska PROOF
1479.   Naughty Amateur Colorado Creamers PROOF
1480.   Mother Daughter Exchange Club 9 PROOF
1481.   Mother Daughter Exchange Club 7 PROOF
1482.   Midget Gone Lesbo 2 PROOF
1483.   Expert Guide To Threesomes PROOF
1484.   Expert Guide To Anal Pleasure For Men PROOF
1485.   Expert Guide To Advanced Anal Sex PROOF
1486.   Expert Guide To The G Spot PROOF
1487.   Ejaculating Lesbos disc 1
1488.   Ejaculating Lesbos disc 2
1489.   Ejaculating Lesbos disc 3
1490.   Ejaculating Lesbos disc 4
1491.   Pretty Little Latinas 35 PROOF
1492.   Milf Hunter 17 PROOF
1493.   Pretty Little Latinas 5 PROOF
1494.   Mother Daughter Exchange Club 24 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.79 Page 79 of 111



1495.   Mother Daughter Exchange Club 18 PROOF
1496.   Mother Daughter Exchange Club 16 PROOF
1497.   Mother Daughter Exchange Club 14 PROOF
1498.   Mother Daughter Exchange Club 8 PROOF
1499.   Mother Daughter Exchange Club 6 PROOF
1500.   Mother Daughter Exchange Club 4 PROOF
1501.   Mother Daughter Exchange Club 27 PROOF
1502.   Mother Daughter Exchange Club 26 PROOF
1503.   Mother Daughter Exchange Club 25 PROOF
1504.   Mother Daughter Exchange Club 20 PROOF
1505.   Mother Daughter Exchange Club 21 PROOF
1506.   Mother Daughter Exchange Club 22 PROOF
1507.   Mother Daughter Exchange Club 23 PROOF
1508.   Mother Daughter Exchange Club 19 PROOF
1509.   Mother Daughter Exchange Club 17 PROOF
1510.   Mother Daughter Exchange Club 15 PROOF
1511.   Mother Daughter Exchange Club 10 PROOF
1512.   Mother Daughter Exchange Club 11 PROOF
1513.   Mother Daughter Exchange Club 12 PROOF
1514.   Mother Daughter Exchange Club 25 PROOF
1515.   Mother Daughter Exchange Club 13 PROOF
1516.   My Plaything: Miko Lee PROOF
1517.   Naughty Amateur South Carolina Slamm PROOF
1518.   Naughty Amateur Home Videos Decadent Delaware PROOF
1519.   Amy's Pissing Phantasies Vol. 2 PROOFCASE
1520.   Doc Pee PROOFCASE
1521.   Switch Hitters Butt Fuckin B          PROOF RECEIPT    9.62
1522.   Switch Hitters My Husband Lo          PROOF RECEIPT    9.62
1523.   Switch Hitters Suck That Cock         PROOF RECEIPT    9.62
1524.   Bible Black disc 1
1525.   Bible Black disc 2
1526.   Bible Black disc 3
1527.   Blackmail 2 disc 1
1528.   Blackmail 2 disc 2
1529.   G-Taste disc 1
1530.   G-Taste disc 2
1531.   G-Taste disc 3
1532.   Gorgeous Wet Georgette
1533.   Piss N'Fist
1534.   Golden Swallow
1535.   Pissing Passion PROOFCASE
1536.   Lespiss
1537.   Peenuts
1538.   Liquid Lust
1539.   Preggo Piss
1540.   Amy's Pissing Phantasies Vol. 5
1541:   Switch Hitters: Bisexual Virgins PROOF RECEIPT      9.62
1542:   Badlands 2: Back Into Hell PROOF
1543:   University Co-Eds 14 PROOF
1543:   Un-Natural Sex 15 PROOF
1544:   Triple Stacked 8 PROOF
1545:   Triple Stacked 9 PROOF
1546:   Taped College Confessions 11 PROOF
1547:   Taped College Confessions 12 PROOF
1548:   Assman 16 PROOF
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.80 Page 80 of 111



1549:   American Blonde PROOF
1550:   Air Tight PROOF
1551:   Body Language PROOF
1552:   Blue Monday PROOF
1553:   Timeless PROOF
1554:   Bad Girls 1: Lockdown PROOF
1555:   Screwdriver PROOF
1556:   Dildo Debutantes PROOF
1557:   Beetlejism PROOF
1558:   Jane Bond - License To Thrill PROOF
1559:   In Search of the Golden Bone PROOF
1560:   Things Change 2: Letting Go PROOF
1561:   Nymph PROOF
1562:   Breakup Sex PROOF
1563:   Lesbo A Go Go (Included w/Alpha 15) PROOF
1564:   Lactating Lesbos 4 PROOF
1565:   Innocent & Anal 1 PROOF
1566:   Butt Sluts 5 PROOF
1567:   Big Lips Big Clits 8 PROOF
1568:   Big Lips Big Clits 9 PROOF
1569:   Big Lips Big Clits 10 PROOF
1570:   Anal Ecstasy PROOF
1571:   Anal Lovebud PROOF
1572:   Roommates (Chuck Vincent) PROOF      PROOF RECEIPT   20.95
1573:   Afterglow PROOF
1574:   In The Garden of Shadows PROOF
1575:   Sex Aliens PROOF
1576:   Boobs, Butts, And Bloopers 2 PROOF
1578:   Corporate Assets 2
1579:   Bitches of Westwood PROOF
1580:   other version of Black Widow PROOFLL
1581:   Big Wet Asses 21 PROOF
1582:   Tatiana 1 PROOF
1583:   Heartfelt 1 PROOF
1584:   G Strings & Bobby Sox 2 PROOF
1585:   Older Women w/ Younger Girls The Squirters 6 PROOF
1587:   Last Temptation PROOF
1588:   Dare You PROOF
1589:   Bare Stage PROOF
1590:   Palm Springs Girls PROOF
1591:   Awesome Assets PROOFLL
1592:   Lesbian Psychotherapists 2 PROOF
1593:   Health Spa PROOF
1594:   Nicole Stanton Story part 1 PROOF
1595:   Blonde Riders PROOF
1596:   Ms. Magnificent PROOF
1596:   Obsession disc 2 PROOFLL
1597:   Unreal                 PROOF RECEIPT             13.99
1598:   Hot Shots              PROOF LETTER
1599:   Sex 1/Sex 2            PROOFLL
1601:   Corporate Assets 2     PROOFLL
1603:   Candy Stripers 2       PROOFLL
1604:   Other six hightide videos PROOFLL
1605:   Fast Forward (Wicked)      PROOFLL
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.81 Page 81 of 111



Have no cd's for the following albums

1. Paul Gozenbach: Comfort                  46(receipt paypal)
2. Paul Gozenbach: Slow Fire Vol. 1-2
3: Paul Gozenbach: Enforcer
4. Paul Gozenbach: Drew Breath
5. Paul Gozenbach: Secrets Spill Over
6. Paul Gozenbach: Slow Fire Vol. 3-4
7. Paul Gozenbach: Bright Alert          10.00
8. Sportsguitar: Cicados Chirping        21.77
9. American Analog Set: Know By Heart     4.00
10. Care of Night: Connected             15.10
11: Legendary Pink Dots: Your Children    8.49
12. Appleseed Cast: End Of The Ring Wars 5.24
13. Vol. Horror of Karen Black: Black Date     18.14
14. Indelicates: Elevator Music                      56.07 all 3   indelicates
15. Indelicates: David Koresh Superstar
16. Indelicates: Diseases of England
17. Double Leopards: Circa 1999- 2001                                12.00
18: Caustic Resin: "The Afterbirth"                                        6.06
19: Atavin: "Interiors"                                               7.11est
20: Zoviet France: "Popular Soviet Songs And Youth Music Disc      1"      37.00
21: Zoviet France: "Popular Soviet Songs And Youth Music Disc      2"
22: Zoviet France: "Popular Soviet Songs And Youth Music Disc      3"
23: Of Cabbages And Kings: "Never Too Late"                               15.88
24: Neither/Neither World: "She Whispers"                                 10.92
25: Eat Static: "Science of the Gods"                                      3.37
26: Carpet People: More Bad Weather Coming Out of The Rain"         9.93
27: The Fall: "Your Future, Our Clutter"                           11.94est
28: Mother Goose: "village"                             6.28
29: 2 Live Crew: "As Nasty As They Wanna Be"            9.97
30" Windy And Carl: "Depths"                         10.97
31: Auburn Lull: "Regions Less Parallel"           14.49
32: Lockweld: "eutectic"                              7.81
33: Johnny Society: "Coming To Get You"                 3.05
34: Sigur Ros: "()"                                    4.00
35: Pixies: "Surfer Rosa"                              11.07
36: Front Line Assembly: "Civilization"                 7.97
37: Birchville Cat Motel: "Siberian Earth Curve"       11.97
38. Swans: "My Father Will Guide Me..."                12.62
39. Paul Gozenbach: "Notify Your Friends, Everything Ends"
40. Paul Gozenbach: "Avalanche Kiss"
41. Disc: "Brave2ep"                                 90.92est
42: Adam Selzer: "All The Walls Are Bare"             6.47
43: Hammock: "Everything And Nothing"                15.09
44: Black Watch: "Highs And Lows"                    10.97
45: Christian Death: "American Inquisition"                5.74
46: Christian Deth: "Lover of Sin"                    6.97
47: Johnny Society: "Life Behind The 21st Century Wall" 3.03
48: Victory At Sea: "All Your Things Are Gone"           4.09
49: Fare You Well: "Sounds Like A Serenade"             11.82
50: Horseback/Locrian: "New Dominions"                   8.69
51: Hannah Marcus: "Black Hole Heaven"                   4.09
52: Velocity Girl: "Copacetic"                           4.09
53: Electric Wizard: "Black Masses"                     10.48
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.82 Page 82 of 111



54: Toshack Highway: "s/t"                            3.54
55. City of Caterpillar: "Demos"                     16.98
56. Brian Eno: "Taking Tiger Mountain By Stretegy"    9.99
57. Pineapple Thief: "Lightbulb Sun disc 1"           12.31
58: Pineapple Thief: "Lightbulb Sun disc 2"
59. Xymox: "Metamorphosis"                            3.95
60: Wow & Flutter: "Equillibro"                      55.43est
61: Simon Scott: "Navigare"                          14.27est
62: Gloria Record: "S/t"                              5.11est
63: Christian Death: "Sexy Death God"                7.97
64: Lilys: "Zero Population Growth"                    6.31
66: Mono: "You Are There"                             9.77
67: Scott Walker: "Bish Bosch"                        14.73
68: Iceburn Collective: "Meditavolutions"              7.04
69: Old Time Relijun: "Witchcraft Rebellion"           7.75
70: Legendary Pink Dots: "Nemesis Online"             10.62
71: Angelic Process: "Coma Waering"                   18.29
72: Dynasty: "Black Box"                               9.53
73: Ulver: "Shadows Of The Sun"                        8.99
74: Lync: Remembering The Fireballs"                            7.75
75: Rachel Grimes: "The Clearing"                     gift        15.26
76: Arcwelder: "Entropy"                                           8.55
77: Brian Eno: "Before And After Science"                         12.58
78: Agent: "Evidence"                                            100.34est
79: Auburn Lull: "Begin Civil Twilight"                           11.44
80: Emerald Park: "Absolute Zero"                                 15.33
81: Autechre: "lp5"                                               24.00est
82: Drowsy: "Snow On The Stone"                                    2.99
83: Iceburn: "Polar Bear Suite"                                    2.99
84: Clutch: "From Beale St. To Oblivion disc 1"                   12.93
85: Clutch: "From Beale St. To Obllivion disc 2"
86: Birchville Cat Motel: "Beautiful Speck Triumph disk 1"        19.99
87: Birchville Cat Motel: "Beautiful Spect Triumph disk 2"
88: Pop Unknown: If Arsenic Fails..."                     7.17est
89: Triplefastaction: "Cattlemen Don't"                 11.98est
90: Dungen: "Tio Bitar"                                   7.98est
91: Juan MacLean: "The Future Will Come"                  7.13est
92. Early Day Miners All Harm Ends Here                   5.48est
93: Bardo Pond: "Set And Setting"                       10.97
94: Agalloch: "Ashes Against The Grain"                 9.98
95: Hammock: "Departure Songs disc 1"                   13.45
96: Hammock: "Departure Songs disc 2"
97: Walk On Fire: "Blind Faith"                           4.60
98: Hammock: "Oblivion Hymns"                           12.69
99: Lilys: "In The Presence of Nothing"                 42.93
100: Zoviet France: "Just An Illusion"                    12.00
101: Zoviet France: "Look Into Me"                        25.00
102: Black Watch: "Sugarplum Fairy"                        5.80
103: Zoviet France: Shadow, Thief Of The Sun"             49.98
104: All Natural Lemon And Lime Flavors: "S/t"             7.93
105: Auburn Lull: "Cast From The Platform"                 8.46
106: Medicine: "The Buried Life disc 1"                   15.97
107: Medicine: "The Buried Life disc 2"
108: Gary Numan: "Telekon"                              10.85
109: Captain Beefheart: "Doc At The Radar Station"        6.93
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.83 Page 83 of 111



110:   In Flames: "Jester Race"                              8.73
111:   Nathan Fake: "Drowning In A Sea of Love"             7.00
112:   Guidded By Voices: "Bears For Lunch"                13.95
113:   Guided By Voices: "Cool Planet"                   10.16
114:   Guided By Voices: "English Little Leagues"        11.90
115:   Guided By Voices: "Class Clown Spots A UFO"       11.90
116:   Balmorhea: "Constellations"                          12.13
117:   Iced Earth: "Dark Saga"                               9.35
118:   Blue Ontario: "New Frequencies"                        4.00
119:   Oxford Collapse: "Remember The Night Parties"          4.28
120:   Los Halos: "For Ramona"                              24.99
121:   Spraydog: "Lines Are Drawn Only By The Eyes"          5.00
122:   Guided By Voices: "Down By The Racetrack"            10.16
123:   Stetson/Neufield: "Never Was The Way She Were"        gift 16.90est
124:   Pretendo: "2"                                         4.00
125:   Screams For Tina: "2003 AD"                          15.04
126:   Bare Miniumum: "Can't Cure The Nailbiters"            2.99
127:   Ghost: "Second Time Around"                          20.86
128:   Pong: "Killer Lifestyle"                              4.88
129:   Venetian Snares: "Horsey Noises"                     11.98
130:   Outrageous Cherry: "Stay Happy"                       3.97
131:   North of America: "These Songs Are Cursed"           gift 10.00est
132:   Hammock: "Maybe They Will Sing For Us Tomorrow"      gift 13.48est
133:   Hammock: "Asleep In The Downlights"                  gift 9.49est
134:   Frankenixon: "Depth Perception"                       5.97
135:   Hammock: "Chasing After Shadows..."                  11.78
136:   Identical Suns: "S/T"                                gift 10.94est
137:   Shiner: "The Egg"                                    19.92
138:   Eyvind Kang: "Narrow Garden"                         10.60
139:   East River Pipe: "Gasoline Age"                       6.18
140:   Frog Eyes: "Paul's Tomb: A Triumph"                   8.73
141:   Butthole Surfers: "Electriclarryland"                 4.18
142:   Eldridge Skells Rude Staircase: "Sookie Jump"         4.39
143:   Captain Beefheart: "Shiny Beast (Bat Chain Puller)" 7.48
144:   Seam: "The Pace Is Glacial"                           6.90
145:   Likehell: "American Style"                            7.86
146:   Nurse With Wound: "Who Can I Turn To Stereo"         11.98
147:   Tribes of Neurot:"Grace"                              6.77
148:   Johnny Society: "Wood"                         3.67
149:   Super Furry Animals: "Hey Venus disc 1"        4.00
150:   Super Furry Animals: Hey Venus disc 2"
151:   Pale Saints: "Slow Buildings"                  4.00
152:   Notorious BIG: "Ready To Die"                  10.97
153:   Pineapple Thief: "Little Man"                  12.31
154:   Guided By Voices: "Motivational Jumpsuit"      12.38
155:   Be Your Own Pet: "s/t"                          4.00
156:   Caspian: "Waking Season"                        9.36
157:   Charalambides: "Our Bed Is Green disc 1"        9.18
158:   Charalambides: "Our Bed Is Green disc 2"
159:   Editors: "An End Has A Start"                   4.16
160:   Jimi Hendrix: Are You Experienced?             15.10est

Have no CD's, nor album covers for:

Fiery Furnaces Blueberry Boat                          5.99est
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.84 Page 84 of 111



Dirty Projectors: Glad Fact                          14.75est
Elephant Micah United States of Elephant Micah       44.00est
Go Betweens Before Hollywood                         19.94est
Akron/Family Meek Warrior                             5.45est
Akron/Family Love Is Simple                           7.41est
Gregor Samsa 55:12                                   37.39est
Henry Cow In Praise of Learning                      17.19est
lilys the three way                                   9.12est
Vertical Slit Twisted Steel And The Tits Of Angels    34.00est

have no case for: (175.00est just because it's really hard to sell a cd without
a cover or case)
 ativin german water
seely winter birds
cex maryland mansions
cheer accident fear draws misfortune
dashboard confessional: "the place you
aphex twin I care because you do
 m ward transistor radio
helios creed activated condition
 polvo celebrate the new dark age
max tundra mastered by the guy at the exchange
 kerosine 454 at zero
 son of earth erotic empire
pearl jam ten
venetian snares pink and green
 unwound a single history
boo radleys wake up
sex pistols nevermind the bullocks
 camper van beethoven new roman times
 guided by voices isolation drills
interpol antics
 arcade fire funeral
archers of loaf all the nations airports
three mile pilot chief assassin to the sinister
spoon soft effects
 guided by voices bee thousand
 built to spill perfect from now on
green magnet school blood music
 mermen glorious lethal euphoria
spiritualized pure phase
destroyer trouble in dreams
panicsville sterile
supersuckers must've been live
 th' legendary shack*shakers swampblood
slaves s/t

All sex toys bought within a year of each other/never used.
1.Simply Blown Silky Large Topaz               84.06   PROOFLL
2. Slippery Stuff lube                         34.66   PROOFLL
3. Encounter Lube                               11.46 PROOFLL
4. Intimate Organics Hydra                      21.94 PROOFLL
5. Earthly Body Waterslide                     16.98   PROOFLL
6. VixSkin Mistress                             66.00 PROOFLL
7. Aslan Leather Wonder Woman Harness          132.00 PROOFLL
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.85 Page 85 of 111



8. Tantus Flurry 02                             76.42est PROOFLL
9. Tantus Charmer                               28.90 PROOFLL
10. Tantus Silk Small                           17.99 PROOFLL
11. Tantus G Force                              41.27 PROOFLL
12. Tantus Ripple                               19.35 PROOFLL
13. Tantus Little Flirt                         37.64est PROOFLL
14. Tantus Ryder                                19.35 PROOFLL
15. WeVibe Tango                                46.98 PROOFLL
16. Fleshlight Freaks Alien Dildo               72.95est PROOFLL
17. Nobessence Seduction                       160.00est PROOFLL
18. Nobessence Romp                            120.00est PROOFLL
19. NJoy Pure Play Wand                        76.41 PROOFLL
20. NJoy Plug                                  42.99 PROOFLL
21. BS Is Nice Pride small                     59.99est PROOFLL
22. Fucking Sculptures G Spoon               120.00est    PROOFLL
23. Jopen Key Comet G Wand                    53.29 PROOFLL
24. Lelo Mona 2                               84.06 PROOFLL
25.Elypse Art Neo                            132.00 PROOFLL
26. Erotic Exotics Silver                    201.00    PROOFLL
27. Erotic Exotics Murray                       - PROOFLL
28. Laid D.1 dil                              75.00est PROOFLL
29. Luxotiq Athena                            70.00est PROOFLL
30. La Luz de Jesus $300 stone dildo       300.00est PROOFLL
31. Tantus Alumina                           58.76      PROOFLL
32. Glas yellow 6"                           80.00est PROOFLL
33. Whipspider Rubberworks Tentacle          70.00est PROOFLL
34. Steele Malone Earth dildo              210.00est gift
35. Papaya Toys Candy Stick                  90.00est
36. Tantus Splash                            29.74
37. Crystal Acrylic wand                     44.00est
38. Swiss Army Lube                        16.20
39. Probe lube                             16.00est
40. Blossom Organics lube                  23.85
41. Sliquid lube                           16.20
42. Honey Bear lube                        25.34
43. Uber lube                              33.33
44. Sportsheets Under The Bed Restraint System      28.95est
45. Kalisi Junior Rumblestick              28.00est
46. Black comforter                           40.00est
47. one large plastic bin of old playboys/penthouses(at least 4 years of
each)80.00est
48. record player
100.00est
49. wedding rings (3 silver)
60.00est
50. 1 Owner Gets Clipped poster                                             free
but would like back
(video games were in a plastic sealed bag in my bedroom next to plastic plants
on dresser)
51. Silent Hill Book of Memories        16.93
52. Rayman Origins                     13.98
53. Soul Sacrifice                     10.99
54. Uncharted: Golden Abyss            14.94
55. Dragon's Crown                     17.99
56. Tearaway                           18.99
  Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.86 Page 86 of 111



57. Injustice: God's Among Us          13.83
58. Little Big Planet                  14.28
59. Gravity Rush                       11.99
60. Need For Speed: Most Wanted        15.74
61. plastic bag full of refridgerator magnets (big bag/many magnet sets/people
gave us magnets)    30.00est???
62. 1 36 in steel/aluminum ruler                               10.00est
63. plastic bag full of hex keys/nails/assorted screws.
???useful???5.00est
64. TI-85 calculator                                     100.00est
65. strobe light                                          20.00est
66. all remaining cd/dvd binders                         250.00est
67. all cover art/boxes for movies                           ?
68. about 500 dvd-r's/cd-r's                             100.00est
69. jewellry box w. handcuffs/necklaces/ties/assorted beads/lube   50.00est
70. ten or so extra copies of misc. movies in a shoebox (Maraschino Cherry, Big
Clits Bits Lips, Andrew Blakes Secrets, etc.)
100.00est
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.87 Page 87 of 111




                                Exhibit 7
                              Demand Letter
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.88 Page 88 of 111



POWERS & GREENGARD
Beth Werking                                                  The Carriage House
                                                              509 Franklin
11645 Lakeshore Drive                                         Grand Haven MI 49417
Grand Haven, MI 49417
                                                              Phone: (616) 512-5474
                                                              Facsimile: (616) 743-5917
Beth Werking                                                  E-mail: mgreengard@powersgreengard.com
                                                              www.powersgreengard.com
4992 River Oaks Rd.
Rockford, MN, 55373                                           Licensed in Michigan and Illinois


January 22, 2019

VIA CERTIFIED US MAIL

Re:   Destruction of Personal Property

Mrs. Werking:

I represent your son, David Werking. David contacted me regarding potential
destruction of his personal property. David alleged that the destruction of the
property took place sometime in or around the fall of 2017.

David provided a list of items that he alleged you, under no right, destroyed. David
also provided an incident number with the Ottawa County Sheriff’s Department. I
contacted the Ottawa County Sheriff’s Department and received the attached police
report.

In the police report, you indicate that the personal property was “destroyed and
discarded”. (Police Report, Page 3, Paragraph 6).

Neither David nor I are aware of any legal right to destroy the property. Absent such,
David has been harmed in the amount of Twenty Eight Thousand Nine Hundred
Forty and 72/100 Dollars ($28,940.72). This number is based upon receipts David has
kept for the personal property. The number may actually be higher because David
does not have all the receipts for all the personal property.

Please remit payment to my offices in the above amount by February 1st, or we will be
forced to take action up to and including suit in Ottawa County Circuit Court for
statutory conversion (and associated treble damages and attorneys fees).

If I am mistaken as to any details, I would welcome a phone call (number listed above)
to clarify. I hope we can resolve this manner expeditiously, amicably, and quietly.
 Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.89 Page 89 of 111




Thank you in advance.

Sincerely,


Miles Greengard

/encl

cc: DW (w/ encl) (via e-mail)
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.90 Page 90 of 111




                                 Exhibit 8
                        Affidavit of David Werking
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.91 Page 91 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.92 Page 92 of 111
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.93 Page 93 of 111




                              Exhibit 9
        E-Mail from Beth Werking to David Werking of 10/28/15
     Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.94 Page 94 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: The Mom Who Plans
   Date:   January 23, 2019 at 6:26 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Wednesday,	October	28,	2015	11:16	AM
       To:	beth	werking
       Subject:	RE:	The	Mom	Who	Plans
       I lasted the first winter Feb 10-March...with only a jacket. Yes I know it gets bad. Yes I know how to take care of myself. Yes I am
       running down low on places to go. This morning the guy who runs the shopping center asked me not to take showers in the bathroom
       anymore...which I know just means don't take showers ANY LESS right? *lol* but no really it was nice of him to tell me and not call the
       copz. Thank you for the info...I might have to take you up on your offer if Mary decides to litigate! I have no space for winter clothes.
       I did not know you were helping with the Alpacas...have you seen Grandma during a bad day yet?


       Date: Wed, 28 Oct 2015 11:37:59 +0000
       From: bewerking@yahoo.com
       To: omik2omik2@hotmail.com
       Subject: re: The Mom Who Plans

       Rentals aren't really cheap in Grand Haven but I did want you to know that I didsee a two bedroom duplex for
       $560 near downtown. If you want to check it out, go to Craigslist for Holland, MI. You can add Grand Haven as a
       search under apartments for rent and check it out. This is really a nice community, David. And it is so pretty. The
       library is one of the nicest I have been in and I love the beauty of it all. Yesterday, I was here at my desk upstairs,
       catching up on bills, and through the window, I saw a majestic buck walk through the back yard. I'd like to get out
       and explore more before cold weather sets in, but I am kept pretty busy with caring for Jan's alpacas in the
       mornings and spending time with Grandma. I try to get in a couple hours of "homework" a day but it is pretty
       hard to stay focused when there is so much to do. I still have a lot of boxes sitting in the hallway. It's funny,
       though, Esther and Marilyn were big tea drinkers and the cupboards were well stocked with "brews" even before I
       brought my own stock. I think I am going to bring most of it to the downstairs kitchen. I'm also ready to start
       thinking about setting in stores for the winter. We have a small freezer down there plus the full size refrigerator
       downstairs. I bought some local apples and they are delicious. I have two bags on hold down there.

       David, if you wanted to come, know that there is plenty of room here for you. I haven't started working on the
       upstairs second bedroom yet but that could be yours if you'd like. I know you were feeling a bit creeped out by
       the basement. Dad isn't crazy about it either but I am hoping, that with some work, that will be a nice cozy big TV
       room. But if you would want to take it on, at least you'd have your own kitchen area.

       I hope you are "okay for now" but I am very concerned about you with winter coming. Please think about this and
       if you have any questions, know that I will answer to the fullest, okay? Are you needing warm clothes? I could
       send some if you need them...
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.95 Page 95 of 111




                              Exhibit 10
        E-Mail from Paul Werking to David Werking of 11/13/15
     Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.96 Page 96 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Mediation
   Date:   January 23, 2019 at 6:29 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Friday, November 13, 2015 3:57 PM
       To: David Werking
       Cc: Beth Werking
       Subject: RE: Mediation

       Well, think about it. We have a place for you here in Michigan if you need it.

       Just remember that we would expect you to pay some amount of rent, if you are here
       long term (for more than a few weeks).

       Also, as we discussed before, we would expect you to seek some form of treatment for
       your own long-term health. Due to the expense, we would be willing to help with that.

       Regarding Mary's "sucky life," I would recommend that you worry more about making
       your own life better than making Mary's life worse.

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Friday, November 13, 2015 3:04pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject: RE: Mediation

       Feed the ducks? Quack quack!
       Hey knock knock!
       Who's there?
       Dishes.
       Dishes who?
       Dishes a really bad joke. ;)
       I don't know if I should come home. This is so annoying, but I guess hey look at the
       positive it gives mary time to think and have to parent alone and hold a job down at this
       same time whilst paying me and a lawyer. I would call that a sucky life.

       > Date: Fri, 13 Nov 2015 14:27:28 -0600
       > Subject: RE: Mediation
       > From: pmwerking@reagan.com
       > To: omik2omik2@hotmail.com
       > CC: bewerking@yahoo.com
       >
       > Argh! So what are you going to do between now & April?
       >
       > -----Original Message-----
       > From: "David Werking" <omik2omik2@hotmail.com>
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.97 Page 97 of 111


 > From: "David Werking" <omik2omik2@hotmail.com>
 > Sent: Friday, November 13, 2015 2:11pm
 > To: "pmwerking@reagan.com" <pmwerking@reagan.com>
 > Subject: RE: Mediation
 >
 > So it turns out it was just a time setting meeting for mediation and the mediation is all
 the way in April.
 >
 > > Date: Fri, 13 Nov 2015 13:49:45 -0600
 > > Subject: RE: Mediation
 > > From: pmwerking@reagan.com
 > > To: omik2omik2@hotmail.com
 >>
 > > So I'm crazy. How did it go yesterday?
 >>
 > > -----Original Message-----
 > > From: "David Werking" <omik2omik2@hotmail.com>
 > > Sent: Wednesday, November 11, 2015 11:28am
 > > To: "pmwerking@reagan.com" <pmwerking@reagan.com>
 > > Subject: RE: Mediation
 >>
 > > Gotcha. :) Eat some oatmeal and leaves and THEN be a jerk! *laff*
 > > I love you guyz! I don't think it'll be an issue. Mostly it seems like I just have to answer
 yes or no questions and let the lawyer do the work.
 >>
 > > > Date: Wed, 11 Nov 2015 08:17:22 -0600
 > > > Subject: Mediation
 > > > From: pmwerking@reagan.com
 > > > To: omik2omik2@hotmail.com
 >>>
 > > > David,
 >>>
 > > > Mom and I just wanted to send our best wishes for your mediation tomorrow. We
 have been praying for you and will continue to do so no matter what happens.
 >>>
 > > > If you will take the advice of an old man, I suggest that you refrain from consuming
 sugars tomorrow; especially in the form of soda pop. I know that you enjoy the "energy"
 that it gives you but it also makes you behave like a jerk (in much the same way that
 alcohol affects other people). At least that is the way that the mediator may perceive
 your behavior. Regardless of what you do, know that Mom and I will always love you and
 we want the best for you.
 >>>
 > > > Love,
 >>>
 > > > Dad
 >>>
 >>>
 >>
 >>
 >
 >
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.98 Page 98 of 111


 >
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.99 Page 99 of 111




                             Exhibit 11
        E-Mail from Beth Werking to David Werking of 11/14/15
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.100 Page 100 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: your next chapter
   Date:   January 23, 2019 at 6:33 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From:	David	Werking	<omik2omik2@hotmail.com>
       Sent:	Saturday,	November	14,	2015	2:17	PM
       To:	beth	werking
       Subject:	RE:	your	next	chapter
       Why does "next chapter" remind me so much of "final chapter"?
       The cats weren't that bad..they just need a good shearing.
       If it comes to it, I would definitely be willing to purchase my own and Elsie's groceries. I don't know how much you can fleece me for. :
       ( I feel like Auri living in the underthing right now. I am scared of the world and happy at the prospect of soap. Who knows what kind of
       justice I'm going to get from courts these days? What happens if SHE decides to litigate? Please know that I do try to stay positive, but
       I do have to take things a step at a time.
        I'm sorry I don't just snap through things as quickly as you'd like or expect.


       Date: Sat, 14 Nov 2015 13:00:53 +0000
       From: bewerking@yahoo.com
       To: omik2omik2@hotmail.com
       Subject: re: your next chapter

       I do miss you so much. I miss your hugs, your humor and our conversations. You are welcome to join me at
       Smeengehaus where we can enjoy a fire in the fireplace together through the winter. I really do love it here. There
       is a lot to do to make it our home, but it is coming along. Next project involves paint and new flooring
       downstairs.

       Since that means the downstairs "apartment" is going to be used for misc. storage for awhile, you could have the
       spare bedroom. If the cats are too much to deal with, I could be scouting for an apartment nearby. With a realtor
       for a brother-in-law, I am sure we could find something for you.

       David, know that dad and I want to help you start the next chapter of your life. I can make myself available to
       drive you to job interviews or to work. It is an offer--just think about it okay?

       I know it takes you very far from Elsie but we would sure love to get better acquainted with her and have her
       come to visit.

       Dad forwarded his messages to me so let me chime in on that. Since I am on a better stringent budget myself now
       since retirement, it would certainly help if you could contribute a set amount each month toward household
       expenses. That could include groceries or not. In other words, you could stock the downstairs refrigerator and
       shelves with your food or we could do this together. and you'd have to eat my cooking.

       There are other considerations for you moving forward. I will do all I can to help you with these things. I am your
       mom, now and always!
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.101 Page 101 of 111




                              Exhibit 12
          E-Mail from Beth Werking to David Werking of 7/9/16
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.102 Page 102 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Your Amazon.com order has been attempted for delivery
   Date:   January 23, 2019 at 7:26 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From:	beth	werking	<bewerking@yahoo.com>
       Sent:	Saturday,	July	9,	2016	9:08	PM
       To:	David	Werking
       Subject:	Re:	Your	Amazon.com	order	has	been	aLempted	for	delivery
       I was thinking you'd have your own space down there but you can have Marilyn's room. I'll bet the balcony would
       provide good light to paint by. I am not sure about the timetable for the garage demolition and re-build--that
       might be a hurdle if you are trying to paint but we can work that out, I'm sure.



       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 5:34 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery


       No..	don't	put	me	downstairs.	There's	no	natural	light	and	I	need	to	ﬁnish	the	painTng
       series	I	was	doing	to	move	on	to	oils.

       From:	beth	werking	<bewerking@yahoo.com>
       Sent:	Saturday,	July	9,	2016	3:53:58	PM
       To:	David	Werking
       Subject:	Re:	Your	Amazon.com	order	has	been	aLempted	for	delivery

       Texas is big. Very big. Grand Haven has good bus service at reasonable rates, like 75 cents, I think, and then
       you'll have Mom's wheels as well. I propose you come and make yourself comfy in the apartment downstairs and
       we'll look for an apartment for you. I am sure we can stock it with everything you'll need--there are some good
       second hand shops close by. Those are practical matters. Like you say, it is important to find out what the next
       chapters of your life hold. We want to help you in that discovery.




       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 1:15 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery

       on	second	thought...yeah...texas	isn't	very	walkable	either.	What	I'm	going	to	need	to	do	is
       live	with	you	guys	for	a	liLle	while	to	hemorrhage	money.	I	will	DEFINATELY	be	looking	for
       work,	but	if	work	doesn't	come,	I	need	to	be	selling	artwork/my	stuﬀ.	I	cannot	just	give	it
       away	to	salvaTon	army	like	Dad	suggested.	I	need	to	take	a	walkabout.	I	need	to	go	to
       India/Thailand	and	scout	out	the	area	and	see	if	it's	really	worth	it.	I	also	need	a	walkabout
       for	my	soul.	I	put	everything	into	this	marriage.	I	wonder:	why	life	is	so	peLy.	I	wonder:
       who	I	am	anymore	and	what	I'm	supposed	to	do	with	the	rest	of	my	Tme	here.	Dad	doesn't
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.103 Page 103 of 111


  seem	to	want	to	help	out	with	moving	stuﬀ,	so	I	will	probably	have	to	get	movers.	Could
  you	drive	me	around	so	I	can	sell	my	stuﬀ/make	money?	Just	back	and	forth	between	the
  post	oﬃce	and	the	storage.	Yeah	I	do	need	storage.

  From:	beth	werking	<bewerking@yahoo.com>
  Sent:	Friday,	July	8,	2016	10:41:23	PM
  To:	David	Werking
  Subject:	Re:	Your	Amazon.com	order	has	been	aLempted	for	delivery

  Sure will. If you want to be close to the post office, it might mean moving close to downtown but then you aren't
  close to the grocery stores. Still, everything in this town is close--15 minutes by car or transit bus will get you
  there.




  From: David Werking <omik2omik2@hotmail.com>
  To: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 2:44 PM
  Subject: Re: Your Amazon.com order has been attempted for delivery

  Requirements:	A/C	heaTng
  																											bathtub
  																											washer/dryer/refridgerator/stove
  Walking	distance	to	post	oﬃce	and	grocery	store

  I'm	looking	at	apartments	in	texas	right	now...might	be	nice	to	be	close	to	the	big	state
  fair/magic	mountain.	I	hear	they	also	have	a	good	art	scene.	Let	me	know	if	you	ﬁnd
  something	good	though.	

  From:	beth	werking	<bewerking@yahoo.com>
  Sent:	Friday,	July	8,	2016	12:32:55	PM
  To:	David	Werking
  Subject:	Re:	Your	Amazon.com	order	has	been	aLempted	for	delivery

  I think that eventually you will want to live cat free. There are apartments that are close by and I'll do my momma
  best to help you find one and get settled. I heard of one that is a one bedroom for $530 a month. I think you will
  want to look for yourself so I haven't done much yet on that front. My plan is to get a storage unit for our stuff
  while the garage is under construction and then we could turn it over to you if needed. Ah, I am so looking
  forward to having you so much closer.




  From: David Werking <omik2omik2@hotmail.com>
  To: beth werking <bewerking@yahoo.com>
  Sent: Friday, July 8, 2016 10:43 AM
  Subject: Re: Your Amazon.com order has been attempted for delivery

  I	can	always	just	get	a	cheap	apartment	to	live	in	with	my	stuﬀ
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.104 Page 104 of 111

  I	can	always	just	get	a	cheap	apartment	to	live	in	with	my	stuﬀ

  From:	beth	werking	<bewerking@yahoo.com>
  Sent:	Friday,	July	8,	2016	9:40:39	AM
  To:	David	Werking
  Subject:	Fw:	Your	Amazon.com	order	has	been	aLempted	for	delivery

  Did you ever get this?

  Just an update. I am trying to find a small storage unit for your things here. So far, no luck--but I will try again
  next Monday morning. There are several other places farther out but I would like to find one "close in", of course.
  We got a lot done on the house and garage in the last couple of weeks. Dad was supposed to leave yesterday,
  planning to go visit his mom and then head home. Instead, he had a kidney stone which he is still trying to pass. I
  am so glad that he wasn't on the road when this hit and also glad to have him here just a little longer!



  ----- Forwarded Message -----
  From: "order-update@amazon.com" <order-update@amazon.com>
  To: bewerking@yahoo.com
  Sent: Sunday, June 12, 2016 1:45 PM
  Subject: Your Amazon.com order has been attempted for delivery




                                                                                 Delivery Attempted

           Hello beth werking,
           We tried but were unable to deliver your package. We’ll try again on the
           next business day. We apologize for any inconvenience.


               We'll try again on the next business                     David Werking
               day.                                                     710 S MYRTLE AVE
                                                                        MONROVIA, CA, 91016-3423
                                                                        United States



               Order # 106-6620151-2196223




                                                                   City of Joy




           If you require further assistance, visit Customer Service.
           Track your order with the Amazon App.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.105 Page 105 of 111



        We hope to see you again soon.
        Amazon.com

        Please note: This e-mail was sent from a notification-only address that cannot accept incoming e-mail. Please do
        not reply to this message.
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.106 Page 106 of 111




                              Exhibit 13
          E-Mail from Paul Werking to David Werking of 8/7/16
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.107 Page 107 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Make up your mind.
   Date:   January 23, 2019 at 7:51 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Sunday, August 7, 2016 7:46 PM
       To: David Werking
       Subject: Re: Make up your mind.

       David,

       I don't know why you keep saying I talked to Mary. I didn't.

       Regarding the economics, I understand. Perhaps better than you do.

       Regarding an appartment, you can live with us free of charge until you find one. BUT if
       you don't find one in two months, I don't think you are really trying. Two or three weeks
       should be plenty of time in the Holland/Grand Haven area. (Especially with a realtor in
       the family.)

       Dad

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Sunday, August 7, 2016 5:25pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject: Re: Make up your mind.

       Dad

       I don't think you understand the situation. This is how $1500 gets frittered away (even in
       poor areas) $500 rent. $310 food. $200 health care/dental. Trash: $60. Phone: $30.
       Electricity/Plumbing: $50. Clothing/Haircuts: $50 Transportation: $100 Entertainment:
       $100 Emergency Fund/Retirement: $100. There is a Gavron warning on my spousal
       support, and that is that I attempt to find work. My spousal support is not a forever thing. I
       have no retirement fund. Like you, I do not want to work forever. Spousal support usually
       lasts half the life of the marriage, and there are no magic guarantees that Mary will keep
       her word and never leave me destitute. She already left me destitute when she filed the
       restraining order, who is to say that it won't happen again and that a judge won't rule in
       her favor? I have no money to risk.

       I warned you against talking to Mary. She is a sociopath. She is the one calling me a
       freeloader. I am the one saying: "no, wait--50% of all people eligible to work are not
       working in America." I am not a freeloader. I am an artist. If you have ever seen an artist
       work, you would know that artists work quite hard to do what they do. Life offers no
       guarantees. I know the Boy Scout motto is: "be prepared", and this is what I am
       attempting to do after not preparing for it--and who can prepare for a sociopath?
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.108 Page 108 of 111


  attempting to do after not preparing for it--and who can prepare for a sociopath?

   Home is where you are wanted. I take issue with you saying that I treated you like dirt. I
  was attempting to solve a problem I had no knowledge of how to fix, and I knew that just
  doing nothing about it wouldn't fix anything. If I lied and manipulated, I would be in a
  much better place than the one I am in now. https://www.youtube.com/watch?
  v=urwyTGOgKwY

  [https://www.bing.com/th?id=OVP.Ve45f732d78216c491f71d9eb3e0ba375&pid=Api]
  <https://www.youtube.com/watch?v=urwyTGOgKwY>

  Dark Horse Clip: "You were always the failure"<https://www.youtube.com/watch?
  v=urwyTGOgKwY>
  www.youtube.com
  An official scene from the film "Dark Horse" by Todd Solondz, coming to NYC on June
  8th.




  ________________________________
  From: pmwerking@reagan.com <pmwerking@reagan.com>
  Sent: Sunday, August 7, 2016 4:59:16 PM
  To: David Werking
  Subject: Make up your mind.

  David,

  I'm glad you remembered that speech about "blood being thicker than water;" i.e., family
  being more important than religion. But I think that you missed the bigger point: that that
  was the reason WHY I was letting you stay with us. If I didn't believe that family was
  important, I would have told you to go pound sand.

  When your grandfather Jerry Smeenge died, I called you to just let you know and you
  hung up on me. For seven years, you didn't call us, write us, send birthday cards, or
  contact us in any way. Not only would you not talk to us, but you forbid us contact with
  Mary and Elsie. You did this for seven years! You didn't attend any of Laura's
  Thanksgiving diners in Phoenix. You made it very clear that you did not want to be a part
  of the Werking family. It took a while but I finally accepted this and stopped sending you
  the annual check for a Christmas present. As far as I was concerned, you were dead
  and did not exist. Then in March we got a call from Mary informing us that she was
  divorcing you and that you were out on the street. It was hard, but after much prayer,
  your Mother and I decided to forgive you and help you out. Not only did we let you live
  with us but we gave you $14,000 to help pay for your legal expenses so you that could
  get a fair divorce settlement.

  Now you have that settlement. You are a rich man and set for life. Maybe you don't need
  us anymore. Maybe you want to start treating us like dirt again. David, you are not doing
  us a favor by moving to Michigan. We are doing you a favor. If you want to move to
  India, do so. I just need to know one thing. Are you a member of my family or not? If so,
  then start acting like it. We are glad to help you in any way we can. Just stop lying to us
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.109 Page 109 of 111


  then start acting like it. We are glad to help you in any way we can. Just stop lying to us
  and trying to manipulate us. And treat us with just a little love and respect. However, if
  that is to much for you, if you don't want to be a part of the Werking family... then I wish
  you well and I will try to remember you fondly.

  Your Father

  -----Original Message-----
  From: "David Werking" <omik2omik2@hotmail.com>
  Sent: Thursday, August 4, 2016 10:43am
  To: "pmwerking@reagan.com" <pmwerking@reagan.com>
  Subject:

  Rent? Were you going to charge convicted felon Uncle Tom rent?

  Home is the place of last resort i.e. that speech you gave me about blood being thicker
  than water.

  If you don't want to let me in to exist I can find a place with a storage space
  SOMEWHERE in America, move there, and just have storage guys move my stuff
  around. I don't really have to use home. I thought it would be nice/ obv I was wrong, esp.
  with the way you're sharing my details with Mary. Sharing my details with Mary is why she
  was able to turn me into a basketcase during the divorce, and probably why I may not
  have been able to get a better settlement. Congratulations you should be proud of
  yourself.

  David
Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.110 Page 110 of 111




                               Exhibit 14
          E-Mail from Paul Werking to David Werking of 9/21/16
   	
   Case 1:19-cv-00276-PLM-RSK ECF No. 1 filed 04/10/19 PageID.111 Page 111 of 111


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: RE:
   Date:   January 23, 2019 at 8:06 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       ________________________________________
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Wednesday, September 21, 2016 8:17 PM
       To: David Werking
       Subject: RE:

       David,

       No problem. And don't worry about the two month thing. First of all, I was just
       expressing an opinion that one or two months should be enough time to find an
       apartment. I was not setting some kind of firm limit on your stay. It's not like we would
       throw you out or something. Secondly, Beth explained to me today that it will probably
       take two or three months for you to get the money from your house in CA. I don't know
       why, but I had the impression that you were to get your money around labor day. So
       really, a couple of months after you get your money is a more realistic expectation. Sorry
       about the misunderstanding. Come to Grand Haven whenever you can.

       Dad

       -----Original Message-----
       From: "David Werking" <omik2omik2@hotmail.com>
       Sent: Wednesday, September 21, 2016 2:19pm
       To: "pmwerking@reagan.com" <pmwerking@reagan.com>
       Subject:

       Dad I am sorry I just got off the phone with Mom.

       I had been trying to buy a place in Tipton but the lender told me I couldn't because I had
       too much debt on me from the house here in California. So even though she makes 140K
       a year and I make zip they could come after me cuz my name is on it. It is very difficult to
       rent anyplace livable near Tipton (although yeah its cheap to buy!) so I asked Mom if I
       could come stay with you for a little bit. hope its ok.
